Exhibit 10.1
















LEASE AGREEMENT
by and between
ASPEN LAKE BUILDING THREE, LLC,
a Texas limited liability company
as Landlord
and
Q2 SOFTWARE, INC.,
a Delaware corporation
as Tenant
dated
December 18, 2019












Aspen Lake Three Office Building
Pecan Park Boulevard
Austin, Texas 78750












--------------------------------------------------------------------------------






LEASE AGREEMENT
THIS LEASE AGREEMENT (this "Lease") is made and entered into as of the 18th day
of December, 2019 (the "Effective Date"), by and between ASPEN LAKE
BUILDING THREE, LLC, a Texas limited liability company ("Landlord"), and
Q2 SOFTWARE INC., a Delaware corporation ("Tenant").
In consideration of the rents reserved hereunder and the duties, covenants and
obligations of the other hereunder, Landlord and Tenant hereby covenant and
agree as follows:





--------------------------------------------------------------------------------






ARTICLE I


Section 1.1    DEMISE OF THE PREMISES. Landlord hereby leases, demises and lets
to Tenant, and Tenant hereby leases and takes from Landlord, those certain
premises (hereinafter collectively sometimes called the "Premises") located on
(i) the entire third (3rd) and fourth (4th) floors (the "Upper Floor Premises");
(ii) the entire second (2nd) floor (the "Second Floor Premises"); and (iii) the
entire first (1st) floor (the "First Floor Premises", together with the Second
Floor Premises being collectively the "Lower Floor Premises") of the building
known as Aspen Lake Three Office Building (the "Building") which is located on
Pecan Park Boulevard, in Austin (Williamson County), Texas 78750 (hereinafter
sometimes called the "Land"). The Land is more particularly described on
EXHIBIT A attached hereto and made a part hereof for all purposes. A preliminary
conceptual floor plan of the Premises is attached hereto and made a part hereof
for all purposes as EXHIBIT B and a preliminary conceptual exterior elevation of
the Building is attached hereto as EXHIBIT B-1, each subject to minor adjustment
as the Building and Project are designed and permitted. The Building, the Land,
all parking facilities owned or controlled by Landlord and servicing the
Building and any such parking structures or parking lots constructed in the
future on the Land (the "Parking Facilities") and any Public Areas (as
hereinafter defined) are hereinafter sometimes collectively called the
"Project", the conceptual site plan for which is generally depicted on EXHIBIT
B-2 attached hereto, subject to adjustment as required pursuant to Legal
Requirements, including, without limitation, such adjustments that may be
required to obtain a site development permit for the Project.

Section 1.2    LICENSE TO USE PUBLIC AREAS. Subject to Section 5.3 below,
Landlord hereby grants Tenant, its employees, invitees and other visitors, a
nonexclusive license for the Term of this Lease and all extensions and renewals
thereof to use, for the purpose of ingress and egress to the Building, the
Parking Facilities, and the Premises, and in accordance with the Building Rules
(as hereinafter defined) (i) the sidewalks and other exterior common areas
located on the Land; and (ii) and the lobbies, public corridors and elevator
foyers of the Building.

Section 1.3    RENTABLE AREA. Landlord and Tenant agree that (i) the Rentable
Area of the Upper Floor Premises is estimated to be approximately 69,103 square
feet comprised of approximately 34,584 square feet on the third (3rd) floor of
the Building and approximately 34,519 square feet on the fourth (4th) floor of
the Building, (ii) the Rentable Area of the Second Floor Premises is estimated
to be approximately 34,316 square feet comprised of the entire second (2nd)
floor of the Building and (iii) the Rentable Area of the First Floor Premises is
approximately 25,571 square feet comprised of the entire first (1st) floor of
the Building, and (iv) the Rentable Area of the entire Premises (as defined in
and determined in accordance with the terms and provisions of EXHIBIT C attached
hereto and made a part hereof for all purposes) (the "Rentable Area") is
estimated to be approximately 128,990 rentable square feet, which is all of the
Rentable Area in the Building. The actual Rentable Area of the Upper Floor
Premises, the Second Floor Premises, First Floor Premises, and the entire
Premises shall be determined by the M.J. Arthur Gensler & Associates
("Landlord's Architect") within sixty (60) days after the Shell Completion Date
(as defined herein). Such determination shall be made in accordance with
published BOMA (ANSI/BOMA Z65.i-1996) standards and methodology. Based on such
determination by Landlord's Architect, Landlord shall send Tenant a notice
stipulating the final measurements of the Upper Floor


2

--------------------------------------------------------------------------------





Premises, the Second Floor Premises, the First Floor Premises, and the entire
Premises, along with any resulting changes in estimated payments of Rent or
Tenant's Proportionate Share, and any other provisions impacted by such
measurements. Tenant shall have the right to have all measurements verified by
its own architect within sixty (60) days of Landlord's Architect's
determination. Any disputes regarding the two architects' calculations shall be
submitted to a reputable independent architectural firm selected by the parties
within thirty (30) days of Tenant's calculation, and whose calculations (using
the methodology set forth above) shall be final and binding on the parties.
Landlord and Tenant agree that HOK is an acceptable architectural firm for such
purpose. The fees of the independent architect shall be shared equally among
Landlord and Tenant.

Section 1.4    TERM.
(a)    This Lease shall be effective as of the Effective Date. The term (the
"Term") of this Lease shall commence on May 1, 2021 (the "Commencement Date")
and, unless sooner terminated or extended in accordance with the terms and
conditions set forth herein, shall expire on (i) with respect to the Lower Floor
Premises, the last day of the eighty-fourth (84th) full calendar month after the
Commencement Date (the "Lower Floor Expiration Date" or "LFED") and (ii) with
respect to the Upper Floor Premises, the last day of the one hundred twentieth
(120th) full calendar month after the Commencement Date (the "Upper Floor
Expiration Date"). If Tenant shall have Substantially Completed Tenant's Work
(as defined herein) prior to the Commencement Date and occupies the Premises for
the purpose of conducting business therein, it shall be bound by all of the
terms and provisions of this Lease, including, without limitation, the
obligation to pay Additional Rent, but it shall not be obligated to pay Base
Rent until the expiration of the Rent Abatement Period (as defined herein).
(b)    Tenant and Landlord shall execute and deliver the agreement in the form
attached hereto as EXHIBIT E and made a part hereof specifying, among other
matters, the Commencement Date and the Lower Floor Expiration Date and the Upper
Floor Expiration Date (the "Commencement Memorandum"). Landlord shall prepare
and deliver the Commencement Memorandum to Tenant after the Commencement Date
has occurred, and Tenant shall execute and deliver the agreement to Landlord
within five (5) business days of Tenant's receipt thereof. Failure to sign the
Commencement Memorandum shall not affect the commencement or expiration of the
term of this Lease or any other terms and conditions of this Lease.

Section 1.5    USE.
(a)    The Premises are to be used and occupied by Tenant (and its assignees and
subtenants permitted hereunder) for general office, computer labs, and ancillary
storage use; provided so long as Tenant is leasing the entire Building, for any
other purpose permitted by applicable zoning and ordinances. Such permitted use
shall include software development, sales, implementation, support and services
ancillary to Tenant's use. Without limiting the foregoing, the Premises shall
not be used for any purpose which lowers the Class A character of the Building,
or materially increase wear and tear on the Building's mechanical, electrical
and plumbing systems. Tenant shall not be allowed to (i) have more than six and
one half (6.5) persons per one thousand (1,000) square feet of Rentable Area
(the "Density Restriction") occupy the Premises (excluding open houses,
work-shops or other temporary events or functions which temporarily increase the


3

--------------------------------------------------------------------------------





number of persons in the Premises); provided, however as long as Tenant is
leasing the entire Building, the foregoing restriction shall not apply, and (ii)
use the space for the purpose of providing telemarketing services; provided,
however, the foregoing restriction shall not prohibit Tenant from conducting
phone-based customer service and sales activities from the Premises; and
provided further, however, as long as Tenant is leasing the entire Building the
foregoing restriction shall not apply, (iii) use the space as a consular office
for any foreign government or (v) use the space as an office for any
governmental or regulatory authority, agency or bureau. Any upgrade to Building
systems in excess of those described on Schedule D-1 to EXHIBIT D of this Lease
which are required as a result of (i) Tenant occupying the Premises in excess of
the Density Restriction as applied uniformly on a floor by floor basis over the
Premises, and/or (ii) non-standard office operations by Tenant in all or a
portion of the Premises (i.e., unusual computer or equipment uses), shall be at
Tenant's sole cost and expense.
(b)    Tenant shall not occupy or use the Premises, or permit any portion of the
Premises to be occupied or used, for any business or purpose which is unlawful,
or deemed to be hazardous on account of fire or other hazards, or permit
anything to be done which would in any material way increase the rate of fire or
liability or any other insurance coverage on the Building and/or its contents,
or which would produce strong, unusual or offensive odors, fumes, dust or
vapors, or that is a legal nuisance. Landlord acknowledges Tenant's proposed use
does not violate any exclusive given to another tenant or, to Landlord's
knowledge, which would increase the rate of fire, liability, or other coverage
on the Building or its contents. Tenant shall not permit any cooking within the
Premises except the use of a microwave oven and except for catering services.
Tenant shall be permitted to have food and beverage vending machines in the
Premises equivalent to those in Tenant's Premises in Aspen Lake 2. The Building
is a "non-smoking" Building. Tenant agrees that no smoking is allowed in the
Premises or in the Public Areas of the Building. "Public Areas" shall include
but are not limited to: the Parking Facilities, building lobbies, elevators,
elevator lobbies, corridors, restrooms, mailrooms, public break rooms,
stairwells, sidewalks, exterior entrances, and pedestrian tunnels (if any).
Landlord and Tenant will mutually agree upon a designated area within the
Project where smoking is permitted.

ARTICLE II    

Section 2.1    BASE RENT. Tenant hereby covenants and agrees to pay to Landlord
as partial consideration for Tenant's use and occupancy of the Premises a base
annual rent (the "Base Rent"), which Base Rent shall be payable in monthly
installments in advance on the first day of each month beginning on the
Commencement Date in accordance with the following schedule:


4

--------------------------------------------------------------------------------





Time Period
Rate per Square Foot of Rentable Area
Anticipated Rentable Area within the Premises
Annual Base Rent*
Monthly Installment
Months 1-12
$26.95
128,990
$3,476,280.50
$289,690.04*
Months 13-24
$27.49
128,990
$3,545,935.10
$295,494.59
Months 25-36
$28.04
128,990
$3,616,879.60
$301,406.63
Months 37-48
$28.60
128,990
$3,689,114.00
$307,426.17
Months 49-60
$29.17
128,990
$3,762,638.30
$313,553.19
Months 61-72
$29.75
128,990
$3,837,452.50
$319,787.71
Months 73-LFED**
$30.35
128,990
$9,914,846.50
$326,237.21
Months 85-96
$30.96
69,103
$2,139,428.88
$178,285.74
Months 97-108
$31.58
69,103
$2,182,272.74
$181,856.06
Months 109-120
$32.21
69,103
$2,225,807.63
$185,483.97

*Notwithstanding anything in the above Section 2.1 to the contrary, provided
there is no default by Tenant beyond any applicable notice and cure period under
the Lease, monthly Base Rent for the Upper Floor Premises ($155,193.82) and
53.572% of Operating Expenses shall be abated for the first five (5) months of
the Term. If a monetary Event of Default occurs at any time during the Term, the
unamortized portion of all abated payments of Base Rent and Additional Rent
shall immediately become due and payable to Landlord
**Upon the Lower Floor Expiration Date, the Premises shall consist of the Upper
Floor Premises comprised of approximately 69,103 square feet of Rentable Area.

Section 2.2    ADDITIONAL RENT.
(a)    Commencing on the Commencement Date, in addition to the Base Rent for
each calendar year (or portion thereof) during the Term of this Lease, Tenant
shall pay as additional rent (the "Additional Rent") Tenant's Proportionate
Share (as hereinafter defined) of the Operating Expenses (as hereinafter
defined) for that year. Landlord shall use commercially reasonable efforts to,
on or before December 1 of each calendar year during the Term of this Lease but
in no event later than the beginning of each such calendar year, and on or
before the Commencement Date for the initial calendar year, deliver to Tenant
Landlord's good faith estimate (the "Estimated Additional Rent") of the
Additional Rent for that year. The Estimated Additional Rent shall be paid in
equal installments in advance on the first day of each calendar month. If
Landlord does not deliver an


5

--------------------------------------------------------------------------------





estimate to Tenant for any year by January 1 of that year, Tenant shall continue
to pay Estimated Additional Rent based on the prior year's estimate. Landlord
may revise its estimate of the Additional Rent, but not more than once per
calendar year, particularly as it relates to charges for electricity used by
Tenant, for that year or any portion thereof on either actual or reasonably
anticipated increases in Operating Expenses, and the monthly installments of
Estimated Additional Rent shall be appropriately adjusted for the remainder of
that year or any portion thereof in accordance with the revised estimate so that
by the end of the year, the total payments of Estimated Additional Rent paid by
Tenant shall equal the amount of the revised estimate. Notwithstanding the
foregoing, future increases in Operating Expenses above the actual amounts for
the prior calendar year, excluding real property taxes, assessments (if
applicable), insurance and utilities shall be limited to the lesser of (i) the
actual increase or (ii) five percent (5%) per year on a cumulative basis.
(b)    "Tenant's Proportionate Share" means the percentage determined by
dividing the Rentable Area contained within the Premises by the aggregate
Rentable Area of the space within the Building. Landlord and Tenant hereby
stipulate and agree for all purposes under this Lease that the aggregate
Rentable Area of the Building is 128,990 rentable square feet, subject to
re-measurement as set forth in Section 1.3. Accordingly, unless and until any
space is added to or deducted from the Premises (without implying any right in
Landlord or Tenant to add space to or deduct space from the Premises, except as
expressly set forth in this Lease) and subject to Section 1.3, Tenant's
Proportionate Share shall be (i) 100.00% upon the Commencement Date; and (ii)
53.572% upon the Lower Floor Expiration Date.
(c)    "Operating Expenses" shall mean all expenses, assessments (if
applicable), costs and disbursements of every kind and nature, computed on an
accrual basis in accordance with generally accepted accounting principles,
incurred in connection with the ownership, operation, maintenance and repair of
the Project, excluding only the costs and expenses described in Section 2.2(d)
below. Without limiting the generality of the foregoing, Operating Expenses
include the following:
(i)    the Building's allocable portion of the wages and salaries of all persons
(up to and including the level of senior property manager) directly engaged in
the operation, maintenance, cleaning, security or access control for the
Project, including taxes, insurance and benefits relating thereto;
(ii)    all supplies, tools, equipment and materials used in the operation and
maintenance of the Project, and the Building's allocable portion of the rental
value of the Building management office;
(iii)    cost of all utilities for the Project, including but not limited to the
cost of water, sewer, gas, electricity, telephone and cable service, and all
other telecommunications services;
(iv)    cost of all maintenance and service agreements for the Project and the
equipment therein, including but not limited to security service, window
cleaning, snow and ice removal, elevator maintenance, janitorial service and
landscaping maintenance;


6

--------------------------------------------------------------------------------





(v)    cost of repairs and general maintenance for the Project (excluding
repairs and general maintenance costs that are paid by proceeds of insurance or
by Tenant or other third parties);
(vi)    amortization of the cost of installation of capital investment items
that are hereafter installed for the purpose of reducing Operating Expenses
(provided that no such items may be included until after the expiration of the
sixtieth month of the Term but only if Tenant is the sole Tenant in the Building
), or to improve Building life-safety systems (provided that no such items may
be included until after the expiration of the sixtieth month of the Term but
only if Tenant is the sole Tenant in the Building) or which may be required by
any Legal Requirements (hereinafter defined) that come into effect after the
Effective Date. All such costs which relate to the installation of such capital
investment items shall be amortized over the reasonable useful life of the
capital investment item,
(vii)    the cost of all insurance relating to the Project, as set forth in
Sections 7.1 and 7.2 hereof;
(viii)    all federal, state, county or municipal taxes, assessments, fees,
impositions, levies and governmental charges relating to the Project, whether
paid directly by Landlord or through an escrow arrangement with a mortgagee or
ground lessor, and whether they be by taxing districts or authorities presently
taxing or assessing the Project or by others subsequently created or otherwise,
and any other taxes, assessments, fees, impositions, levies, and governmental
charges attributable to the Project or its operation, and, without limiting the
generality of the foregoing and notwithstanding anything contained in this Lease
to the contrary, the tax (sometimes referred to as business, margin or franchise
tax) enacted by House Bill 3 as passed during the 3rd called session of the
Texas Legislature in 2006, which has been codified in Chapter 171, Texas Tax
Code, and any supplements, replacements, additions or other modifications
thereto; excluding, however, except as provided herein, federal and state taxes
on income, death taxes, franchise taxes, and any taxes imposed or measured on or
by the income of Landlord from the operation of the Project; provided, however,
that if at any time during the Term of this Lease, the present method of
taxation or assessment shall be so changed that the whole or any part of the
taxes, assessments, levies, impositions or charges now levied, assessed or
imposed on the Land and the improvements thereon shall be discontinued and as a
substitute therefor, or in lieu of an addition thereto, taxes, assessments,
levies, impositions or charges shall be levied, assessed and/or imposed wholly
or partially as a capital levy or otherwise on the rents received from the
Project or the rents reserved herein or any part thereof, then such substitute
or additional taxes, assessments, levies, impositions or charges, to the extent
so levied, assessed or imposed, shall be deemed to be included within Operating
Expenses to the extent that such substitute or additional tax would be payable
if the Project were the only property of Landlord subject to such tax; and
(ix)    all property management fees not to exceed 2.5% of the gross rental
proceeds from the Building.
(d)    Landlord hereby agrees that the term "Operating Expenses" shall not
include any of the following expenses (however nothing set forth below shall
prohibit Landlord from recovering any of the foregoing expenses directly from
Tenant if caused or contributed to by Tenant):


7

--------------------------------------------------------------------------------





(i)    debt service for any mortgage or rentals under any ground lease;
(ii)    costs for which Landlord is entitled to specific reimbursement as a
separate charge by Tenant, by any other tenant of the Building or by any other
third party;
(iii)    costs incurred by Landlord in connection with the negotiation of any
tenant lease in the Project, including leasing commissions, legal fees and
leasehold improvements expenses (and/or allowances therefor);
(iv)    any other costs and expenses for services or amenities that are
specifically for the benefit of a particular tenant and that are of a nature not
generally provided to all tenants in the Building; and
(v)    except as set forth in Section 2.2(c)(vi) above, expenditures classified
as capital expenditures under generally accepted accounting principles, any
initial construction or improvement costs, or any non-cash charges such as
depreciation or amortization.
(e)    Within one hundred fifty (150) days after the end of each calendar year
during the Term of this Lease Landlord shall provide Tenant a statement
("Expense Statement") showing Tenant's Proportionate Share of the Operating
Expenses for said calendar year and a statement prepared by Landlord comparing
Estimated Additional Rent paid by Tenant with Additional Rent for such calendar
year. In the event that Estimated Additional Rent paid by Tenant exceeds the
amount of Additional Rent for said calendar year, Landlord shall pay Tenant an
amount equal to such excess at Tenant's option, by either giving a credit
against rentals next due, if any, or by direct payment to Tenant within thirty
(30) days of the date of such Expense Statement. In the event that the
Additional Rent exceeds Estimated Additional Rent paid by Tenant for said
calendar year, Tenant shall pay the difference to Landlord within thirty (30)
days of receipt of the Expense Statement. The provisions of this Section 2.2(e)
shall survive the expiration or termination of this Lease.
(f)    Notwithstanding any other provision herein to the contrary, for the
purposes of estimating Operating Expenses, it is agreed that if the Building is
less than ninety‑five percent (95%) occupied during any calendar year (or
portion thereof), an adjustment shall be made in computing each component of the
Operating Expenses that actually varies with the rate of occupancy of the
Building for that year so that the total Operating Expenses shall be computed
for such year as though ninety-five percent (95%) of the Building had been
occupied during such year.
(g)    Tenant shall have the right to request, review and copy, at Tenant's
expense, Landlord's books and records regarding the determination of Operating
Expenses for the calendar year that is the basis of an Expense Statement only
upon not less than thirty (30) days' prior written notice to Landlord and
scheduling an appointment in advance. Such notice must be delivered within
ninety (90) days following Landlord's delivery of the Expense Statement to
Tenant. Any such review shall be performed within ninety (90) days following
Landlord's receipt of Tenant's notice and conducted during normal business hours
at Landlord's office in Houston, Texas or such other office as reasonably
designated by Landlord. Any party conducting the review must be a certified
public accountant (i) from an accounting firm reasonably acceptable to Landlord
or (ii) from Tenant's staff. Tenant may not have such review performed on a
contingency fee basis. In the event that Landlord


8

--------------------------------------------------------------------------------





and Tenant confirm pursuant to an Expense Statement or Landlord's acceptance
(subject to dispute resolution below) of the results of Tenant's review (as
applicable) that Estimated Additional Rent paid by Tenant exceeds Additional
Rent for said calendar year, Landlord shall pay Tenant an amount equal to such
excess at Tenant's option, by either giving a credit against Rent (as
hereinafter defined) next due, or by direct payment to Tenant within thirty (30)
days of the date of such Expense Statement or acceptance. Notwithstanding the
foregoing, if no Event of Default has occurred and is continuing and Tenant
requests a refund rather than a credit from Landlord in writing, Landlord shall
refund said amount to Tenant within thirty (30) days of Landlord's receipt of
Tenant's request. In the event it is determined that the Additional Rent exceeds
Estimated Additional Rent for said calendar year, Tenant shall pay the
difference to Landlord within thirty (30) days of receipt of the Expense
Statement. If Tenant does not object in writing to an Expense Statement within
ninety (90) days following the date thereof, specifying the nature of the
item(s) in dispute and the reasons therefor, or if Tenant has elected to review
Landlord's records, within sixty (60) days following Tenant's review, then the
Expense Statement shall be considered final and accepted by Tenant. Any amount
due to Landlord as shown on an Expense Statement, whether or not disputed by
Tenant as provided herein, shall be paid by Tenant when due as provided in
Section 2.2(e) above, without prejudice to any such written exception pending
resolution thereof. The results of any such review shall be held in strict
confidence by Tenant and its representatives. If Landlord disputes the review,
both parties shall within twenty (20) days agree upon a neutral third party
certified public accountant whose determination shall be binding upon both
parties.

Section 2.3    RENT PAYMENTS.
(a)    Tenant hereby covenants and agrees to pay, as rent, the Base Rent and
Estimated Additional Rent and all other sums of money as shall become due from
and payable by Tenant to Landlord under this Lease inclusive of the exhibits
hereto (collectively, "Rent") in lawful money of the United States to Landlord
at Landlord's address as provided herein (or to such other persons or at such
other address(es) as may be designated by Landlord in writing from time to
time).
(b)    If the Term of this Lease as described above commences on other than the
first day of a calendar month or terminates on other than the last day of a
calendar month, then the installments of Rent for such month or months shall be
prorated and the installment or installments so prorated shall be paid in
advance. The payment for such prorated month shall be calculated by multiplying
the monthly installment by a fraction, the numerator of which shall be the
number of days of the lease Term occurring during said commencement or
termination month, as the case may be, and the denominator of which shall be the
total number of days occurring in said commencement or termination month.
(c)    Tenant shall pay all Rent at the times and in the manner provided in this
Lease, without demand, set-off or counterclaim. Tenant hereby acknowledges and
agrees that except as expressly provided in Sections 3.3 and 6.3(a) of this
Lease, Tenant's covenants to pay Rent under this Lease are separate and
independent from Landlord's covenant to provide services and other amenities
hereunder.
(d)    In the event any Rent is not paid within five (5) days of the date when
due, then Landlord and Tenant agree that Landlord will incur additional
administrative expenses, the


9

--------------------------------------------------------------------------------





amount of which will be difficult, if not impossible to determine. Accordingly,
in addition to the obligation to pay Rent, Tenant shall pay to Landlord a late
charge for such late payment in the additional amount of three percent (3%) of
the amount of such late payment of Rent. The foregoing notwithstanding, tenant
shall have one ten (10) day grace period after written notice from Landlord per
lease year for late payments without any penalty.
(e)    Excepting the grace period, all Rent shall bear interest from the date
due until paid at a rate (the "Default Rate") equal to the lesser of (i) a
floating annual rate equal to five percent (5%) above the Prime Rate reported in
the Money Rates column or section of the most recent issue of The Wall Street
Journal ("Prime Rate"), automatically adjusting with each change in the Prime
Rate, and (ii) the maximum non-usurious rate of interest permitted by the Legal
Requirements of the jurisdiction in which the Building is located.
(f)    Tenant shall also pay, together with all payments of Rent due hereunder,
an amount equal to all sales, use, excise, rental and other taxes now or
hereafter imposed by any lawful authority on all amounts due or required under
this Lease and classified as rent by any such authority.

Section 2.4    SECURITY. Within thirty (30) days after the execution of this
Lease by Tenant, Tenant shall provide Landlord an unconditional and irrevocable
letter of credit (the "Letter of Credit") in the amount of One Million Seven
Hundred Fifty Thousand and 0/100 Dollars ($1,750,000.00) in form and issued by a
bank with an Austin, Texas office (i.e. wherein said letter of credit may be
drawn) reasonably satisfactory to Landlord, such Letter of Credit to be held for
the performance by Tenant of Tenant's covenants and obligations under the Lease,
it being expressly understood that the Letter of Credit shall not be considered
an advance payment of Rent or a measure of Landlord's damages in case of an
Event of Default by Tenant. As long as there is no Event of Default, the amount
of Letter of Credit required hereunder shall be reduced to (i) One Million Five
Hundred Twenty-Five Thousand and 0/100 Dollars ($1,525,000.00) on the day after
the expiration of the twelfth (12th) calendar month following the Commencement
Date, (ii) One Million Three Hundred Thousand and 00/100 Dollars ($1,300,000.00)
on the day after the expiration of the twenty-fourth (24th) calendar month
following the Commencement Date; (iii) One Million Seventy-Five Thousand 0/100
Dollars ($1,075,000.00) on the day after the expiration of the thirty-sixth
(36th) calendar month following the Commencement Date, (iv) Eight Hundred Fifty
Thousand and 0/100 Dollars on the day after the expiration of the forty-eighth
(48th) calendar month following the Commencement Date, (v) Six Hundred
Twenty-Five Thousand and 0/100 Dollars ($625,000.00) on the day after the
expiration of the sixtieth (60th ) calendar month following the Commencement
Date, (vi) Four Hundred Thousand and 0/100 Dollars ($400,000.00) on the day
after the expiration of the seventy-second (72nd) month following the
Commencement Date, and (vii) Two Hundred Thousand and 0/100 Dollars
($200,000.00) on the day after the expiration of the eighty-fourth (84th) month
following the Commencement Date, at which amount it will remain until the
expiration of the Term (collectively, the "Reduction Schedule"). Based on the
statements provided to Landlord pursuant to Section 13.2(k) of this Lease (or,
in lieu of such statements, based upon the annual reports filed by Tenant under
the Securities and Exchange Act of 1934), in the event and at such time as
Tenant's liquid net worth is less than $30,000,000 at any time during the Term
hereof or any Renewal Term and Landlord provides fifteen (15) days prior written
notice to Tenant of the intent to LOC Increase, Tenant shall cause the Letter of
Credit to be increased by $15.00 per square foot


10

--------------------------------------------------------------------------------





of Rentable Area in the entire Premises (the "LOC Increase"). Tenant
acknowledges that the Letter of Credit shall be held by Landlord and that
Landlord's broker or property manager shall be authorized to deliver the Letter
of Credit to Landlord. Upon the occurrence of any Event of Default by Tenant
under this Lease which shall remain uncured, Landlord may, from time to time,
without prejudice to any other remedy draw on the Letter of Credit in whole or
in part to the extent necessary to make good any arrears of Rent or other
payments hereunder and/or any damage, injury, expense or liability caused to
Landlord by such Event of Default (provided that Landlord may draw upon the
Letter of Credit in whole in the event Tenant defaults in its obligation to
timely deliver a replacement letter of credit as required hereunder). If any
portion of the proceeds from a draw on any Letter of Credit is so used or
applied, Tenant shall within thirty (30) days cause the issuing bank to restore
any Letter of Credit to the amount existing prior to such application.
Landlord's right to any remaining balance of Letter of Credit shall be returned
by Landlord as the case may be to Tenant within thirty (30) days after the
termination of this Lease; provided, however, Landlord shall have the right to
retain and expend such remaining balance (i) to reimburse Landlord for any and
all Rent or other sums due hereunder that have not been paid in full by Tenant
and/or (ii) for cleaning and repairing the Premises if Tenant shall fail to
deliver same at the termination of this Lease in a neat and clean condition and
in as good a condition as existed at the date of possession of same by Tenant,
ordinary wear and tear and damage due to casualty not caused by Tenant and
condemnation only excepted. If more than fifty percent (50%) of the Letter of
Credit is applied twice by Landlord during any twenty-four month period during
the Term, following the second application, Landlord may require Tenant to
restore the depleted Letter of Credit to the lesser of (A) its initial amount or
(B) the amount of the Letter of Credit prior to such second application plus the
sum of (i) two (2) additional monthly installments of Base Rent at the rate
payable for the last month of the Lease Term, plus (ii) two (2) additional
monthly installments of Estimated Additional Rent at the rate payable for the
month immediately preceding said second application of the Letter of Credit.
Landlord shall not be required to keep the proceeds from any Letter of Credit
separate from its general funds and Tenant shall not be entitled to any interest
on same. Tenant acknowledges that Landlord has the right to transfer or mortgage
its interest in the Project and in this Lease, and Tenant agrees that in the
event of such transfer or mortgage, Landlord shall have the right to transfer or
assign the Letter of Credit to the transferee or mortgagee. Upon such transfer
or assignment of the Letter of Credit, and the transferee's or mortgagee's
acceptance in writing to the return of such Letter of Credit pursuant to this
Lease, Landlord shall be deemed released by Tenant from all liability or
obligation for the return of the Letter of Credit and Tenant shall look solely
to such transferee or mortgagee for the return of the Letter of Credit.
Any letter of credit delivered by Tenant hereunder as the Letter of Credit shall
expire no earlier than twelve (12) months after issuance and shall provide for
automatic renewals of one-year periods unless the issuer has provided Landlord
written notice of non-renewal at least sixty (60) days prior to the then
expiration date (whereupon Tenant shall be obligated to provide a replacement
letter of credit or a "Letter of Credit Extension", as described below, meeting
the requirements of this Section 2.4 no later than thirty (30) days prior to the
expiration of the then outstanding and expiring letter of credit, as provided
below). Any subsequent replacement letter of credit shall expire no earlier than
twelve (12) months from the expiration date of the then outstanding and expiring
letter of credit and shall provide for automatic 1-year renewals as described
above, it being understood that in lieu of replacing any letter of credit,
Tenant may procure an amendment extending


11

--------------------------------------------------------------------------------





its expiration date and so providing for automatic 1-year renewals (each a
"Letter of Credit Extension"). Tenant shall ensure that at all times during the
Term of this Lease and for fifteen (15) business days after expiration of the
Term, one or more unexpired letters of credit in the aggregate amount of the
amount required hereunder shall be in the possession of Landlord. To the extent
that Tenant is obligated to furnish a replacement Letter of Credit hereunder,
Tenant shall deliver a Letter of Credit Extension or a replacement letter of
credit to Landlord no later than thirty (30) days prior to the expiration date
of the then outstanding and expiring letter of credit; provided, however, that a
replacement letter of credit shall not be required to have an effective date
earlier than the expiration date of the then existing letter of credit being so
replaced (it being the intent that Tenant not be required to have two
outstanding letters of credit covering the same required amount at any one
time). Failure by Tenant to deliver any Letter of Credit Extension or any
replacement letter of credit as required above shall entitle Landlord to draw
under the outstanding letter(s) of credit and to retain the entire proceeds
thereof as security for Tenant's obligations hereunder. Each letter of credit
shall be for the benefit of Landlord and its successors and assigns, shall be
expressly transferable (but only to a mortgagee or a successor landlord under
this Lease), and shall entitle Landlord or its successors or assigns to draw
from time to time under the letter of credit in portions or in whole upon
presentation of a sight draft. Tenant acknowledges and agrees that the Letter of
Credit is a separate and independent obligation of the issuing bank to Landlord
and that Tenant is not a third party beneficiary of such obligation, and that
Landlord's right to draw upon the Letter of Credit for the full amount due and
owing thereunder shall not be, in any way, restricted, impaired, altered or
limited by virtue of any provision of the United States Bankruptcy Code,
including without limitation, Section 502(b)(6) thereof.

Section 2.5    PERSONAL PROPERTY TAXES. Tenant agrees that it shall pay directly
to the taxing authority all personal property taxes pertaining to Tenant's Trade
Fixtures and any other personal property of Tenant.

Section 2.6    AD VALOREM TAXES. If the taxing authority includes the value of
leasehold improvements in the assessment of the Building, but does not
separately assess Tenant's Leasehold Improvements (as hereinafter defined),
Landlord may make a reasonable allocation of the ad valorem taxes assessed
against the Project and attributable to the value of the Tenant's Leasehold
Improvements. In such event, Tenant shall pay its allocated share within thirty
(30) days of receipt of the written statement of Landlord setting forth in
reasonable detail the amount and the basis upon which Landlord made the
allocation.

ARTICLE III    

Section 3.1    SERVICES. Provided no Event of Default (as hereinafter defined)
has occurred and is continuing hereunder, and subject to the provisions of
Sections 3.2 and 3.3 below, Landlord shall furnish the following services and
amenities (collectively, the "Required Services") to Tenant (and its assignees
and subtenants permitted hereunder) while occupying the Premises:
(i)    hot and cold domestic water at those points of supply provided for
general use of the tenants of the Building;


12

--------------------------------------------------------------------------------





(ii)    central heat, ventilation and air conditioning to the Premises and
common areas of the Building, at such times, at such temperatures and in such
amounts as are considered by Landlord to be standard, but in keeping with the
standards of other Class A office buildings of comparable age and size in the
Williamson County, Texas office market, all as more particularly described on
EXHIBIT F attached hereto and made a part hereof for all purposes;
(iii)    electric lighting service for all Public Areas and special service
areas of the Building and the Project in the manner and to the extent deemed by
Landlord to be in keeping with the standards of other Class A office buildings
of comparable age and size in the Williamson County, Texas office market;
(iv)    janitorial service comparable to that provided by landlords of other
Class A office buildings of comparable age and size in the Williamson County,
Texas office market and consistent with other similar tenants in the Building on
a five (5) day per week basis in accordance with the specifications set forth in
EXHIBIT H attached hereto; provided, however, if Tenant's floor coverings or
other improvements require special cleaning or care in excess of that provided
for by Landlord in EXHIBIT H, Landlord will provide such additional cleaning or
care only upon special agreement with Tenant;
(v)    on-site security equipment for the Building perimeter; provided, however,
that Tenant agrees that Landlord shall not be responsible for the adequacy or
effectiveness of such security;
(vi)    electricity; Tenant shall pay to Landlord, monthly as billed or at such
other times during any calendar year Landlord submits electricity bills, such
charges as may be separately metered; if any electrical equipment requires air
conditioning in excess of Building standards as reasonably determined by
Landlord, the same shall be installed with applicable meters, at Tenant's
expense and Tenant shall pay all operating costs relating thereto, including,
without limitation, any additional maintenance, repair and utilities related to
such electrical equipment and above Building Standard (as defined in EXHIBIT D)
air conditioning equipment;
(vii)    all Building Standard fluorescent bulb replacement in all areas and all
incandescent bulb replacement in Public Areas;
(viii)    non-exclusive passenger elevator service to the Premises twenty‑four
(24) hours per day; and
(ix)    maintenance of the roof, exterior walls, load-bearing columns,
foundation, floor slabs, and other structural components and base Building
components of the Project including but not limited to the following:
mechanical, electrical and plumbing systems of the Project, common areas, public
restrooms, restrooms on multi-tenant floors, and exterior lighting and
landscaping of the Project.

Section 3.2    GOVERNMENTAL REGULATIONS. The obligations of Landlord to provide
the Required Services shall be subject to governmental regulation thereof (i.e.,
rationing, temperature control, etc.) and any such regulation that impairs
Landlord's ability to provide the


13

--------------------------------------------------------------------------------





Required Services as herein stipulated shall not constitute a default hereunder
but rather providing the applicable Required Services to the extent allowed
pursuant to such regulations shall be deemed to be full compliance with the
obligations and agreements of Landlord hereunder.

Section 3.3    FAILURE TO PROVIDE REQUIRED SERVICES. To the extent any of the
Required Services require electricity, gas and water supplied by public
utilities, Landlord's covenants hereunder shall only impose on Landlord the
obligation to use commercially reasonable efforts to cause the applicable public
utilities to furnish the same. Failure by Landlord to furnish any of the
Required Services to any extent, or any cessation thereof, due to failure of any
public utility to furnish service to the Building, or any other cause beyond the
reasonable control of Landlord, shall not render Landlord liable in any respect
for damages to either person or property, nor be construed as an eviction of
Tenant, nor result in an abatement of Rent, nor relieve Tenant from fulfillment
of any covenant or agreement hereof. In the event of any failure by Landlord to
furnish any of the Required Services to any extent, or any cessation thereof,
due to malfunction of any equipment or machinery, or any other cause within the
reasonable control of Landlord, Tenant shall have no claim for rebate of Rent or
damages on account thereof. The services described in Sections 3.1(i), (ii),
(iii), and (vi) above are referred to herein as "Essential Services".
Notwithstanding the foregoing, if the Premises or any portion thereof are
rendered untenantable and are not used by Tenant for a period of five (5)
consecutive days (three (3) consecutive business days if the untenantability
arises out of a failure of the service described in Section 3.1(ii)) following
Landlord's receipt from Tenant of a written notice regarding such matters (the
"Eligibility Period") as a result of failure in any Essential Service, Tenant's
Base Rent and Estimated Additional Rent shall be reduced and abated after the
expiration of the Eligibility Period for such time as the Premises (or portion
thereof, as the case may be) remain untenantable and are not used by Tenant, in
the same proportion as the Rentable Area rendered untenantable and not used
bears to the total Rentable Area of the Premises; provided, however, there shall
be no abatement of Rent: (i) if Landlord provides to Tenant other space in the
Building which is reasonably suited for the temporary operation of Tenant's
business; (ii) if the failure is caused in whole or in part by a governmental
directive, failure of a utility provider to provide service to the Premises, any
other cause beyond Landlord's reasonable control and ability to cure, or solely
by the negligent or willful acts or omissions of Tenant or any of its assignees
claiming by through or under Tenant, and any of their respective agents,
contractors, employees, licensees and invitees; or (iii) to the extent such
failure is caused by a fire or other casualty. As used herein, "untenantable"
means the Premises is in a condition not reasonably usable or accessible by
Tenant or its employees for the conduct of business, and includes, but is not
limited to, the unavailability of any Essential Service to the Premises. If the
foregoing conditions for rent abatement are met with respect to a failure of an
Essential Service that continues for a period of one hundred eighty (180)
consecutive days, Tenant may elect to terminate this Lease within ten (10) days
of the expiration of such one hundred eighty (180) day period, as long as
Landlord does not restore the service in question within such ten (10) day
period. Notwithstanding the foregoing, during any rent abatement period under
this Lease, Tenant shall pay Landlord as Rent Landlord's normal charges for all
services and utilities provided to and used by Tenant during the period of the
rent abatement.

Section 3.4    ADDITIONAL SERVICES. Tenant hereby acknowledges and agrees that
Landlord is obligated to provide only the Required Services under this Lease,
and that Landlord,


14

--------------------------------------------------------------------------------





its agents and representatives, have made no representations whatsoever of any
additional services or amenities to be provided by Landlord now or in the future
under this Lease. Notwithstanding the foregoing, Tenant recognizes that Landlord
may, at Landlord's sole but reasonable option, elect to provide additional
services or amenities for the tenants of the Building from time to time, and
hereby agrees that Landlord's discontinuance of any provision of any such
additional services or amenities shall not constitute a default of Landlord
under this Lease nor entitle Tenant to any abatement of or reduction in Rent.
Landlord may impose a reasonable charge and establish rules and regulations for
any of the following: (a) the use of any HVAC by Tenant outside of Standard
Operating Hours; (b) additional or unusual janitorial services requested by
Tenant or required because of any non-building standard improvements in the
Premises, the carelessness of Tenant, or the nature of Tenant's business (other
than ordinary office use) (including the operation of Tenant's business other
than during Standard Operating Hours); (c) the removal of any refuse and rubbish
from the Premises except for discarded material placed in wastepaper baskets and
left for emptying as an incident to Landlord's normal cleaning of the Premises;
and (d) any other services specifically requested by Tenant not otherwise
included in Operating Expenses. Notwithstanding the foregoing, as long as Tenant
is leasing the entire Building, Tenant shall have the right to determine the
Standard Operating Hours (as defined herein) for the Building. Tenant shall be
responsible for any increase in Operating Expenses as a result of any increase
in the Standard Operating Hours. In connection with the exercise of such right,
if Tenant increases the Standard Operating Hours by ten (10) or more hours per
week, any HVAC use during such increased Standard Operating Hours shall be
considered overtime HVAC and the cost, which, as long as Tenant is the sole
tenant in the Building, includes accelerated depreciation but eliminates the
utility cost, labor and materials components thereof is currently estimated to
be $3.96 per floor per hour, payable as Rent. If Tenant is no longer the sole
tenant in the Building Landlord will include the utility cost, labor, and
materials in addition to the accelerated depreciation component noted above in
its calculation of overtime HVAC costs.

Section 3.5    EMERGENCY GENERATOR; ADDITIONAL EQUIPMENT. During the Term,
Tenant may install within the Project in a location (not to exceed 300 square
feet) reasonably acceptable to Landlord, at Tenant's sole cost and expense, an
emergency generator (not to exceed 350 KVA), including an automatic transfer
switch and all necessary electrical switchgear and conduit from the generator to
the UPS batteries (to be located within the Premises), and an associated diesel
fuel tank (not to exceed 2000 gallons) for such generator. All expenses
(including without limitation any reasonable structural reinforcements necessary
to support said equipment and Landlord's costs incurred in connecting the
generator to the Project's electrical systems and Landlord's oversight fees) and
permitting associated with the installation, operation, maintenance and insuring
of such equipment shall be borne solely by Tenant. Tenant shall screen the
generator and fuel tank and ensure sound-attenuation in accordance with Legal
Requirements and in a manner reasonably acceptable to Landlord. Tenant shall, at
its expense, remove the generator and associated fuel tank within thirty (30)
days of any of the following events: (1) the termination of Tenant's right to
possess the Premises; (2) the termination of the Lease; or (3) the Expiration
Date. If Tenant fails to do so, Landlord may remove the generator and associated
fuel tank and store and dispose of it in any manner Landlord deems appropriate
without liability to Tenant; Tenant shall reimburse Landlord for all
out-of-pocket costs incurred by Landlord in connection therewith within 10 days
after Landlord's request therefor. Tenant shall give Landlord at least 48 hours'
prior notice of any maintenance or testing of the generator and/or fuel tank.
Tenant shall repair any damage and


15

--------------------------------------------------------------------------------





remediate any environmental contamination to the Building or the Project caused
by or relating to the generator and associated fuel tank, including that which
is caused by its installation, maintenance, use or removal. During the Term,
Tenant may install on the roof of the Building in a location acceptable to
Landlord in its reasonable discretion a non-penetrating Directv dish and a
compressor to provide dedicated air conditioning service to its server and
network operations center rooms (with such dedicated air conditioning being
separately metered at Tenant's cost and expense, which expense Tenant may cover
out of the Allowance, and subject to Landlord's consent as to location and
installation). All expenses and permitting associated with the installation,
operation, maintenance and insuring of such dish and air conditioning equipment
shall be borne solely by Tenant. Tenant shall, at its expense, remove the dish
and air conditioning equipment within thirty (30) days of any of the following
events: (1) the termination of Tenant's right to possess the Premises; (2) the
termination of the Lease; or (3) the Expiration Date. If Tenant fails to do so,
Landlord may remove the dish and air conditioning equipment and store and
dispose of such equipment in any manner Landlord deems appropriate without
liability to Tenant; Tenant shall reimburse Landlord for all out-of-pocket costs
incurred by Landlord in connection therewith within 10 days after Landlord's
request therefor. Tenant shall repair any damage and remediate any environmental
contamination to the Building or the Project caused by or relating to the dish
or air conditioning equipment, including that which is caused by its
installation, maintenance, use or removal. Landlord acknowledges that the
emergency generator, associated diesel fuel tank, Directv dish and dedicated air
conditioning compressor ("Additional Tenant Equipment") are not intended to be
an integral part of nor, will they affect the design or specifications of the
Building Shell or Building Standard Improvements. Tenant will at all times own
the Additional Tenant Equipment.
Section 3.6    Property Management. Tenant shall have the right, exercisable any
time after the twenty-fourth (24th) month of the Term, to replace the property
management company for the Project, with a new management company to be mutually
agreed upon between Landlord and Tenant.

ARTICLE IV    

Section 4.1    CARE OF THE PREMISES.
(a)    Tenant shall not commit or allow to be committed any waste or damage to
any portion of the Premises or the Building, and shall at its own cost and
expense, maintain the Premises in good condition and repair. If Tenant fails to
make required repairs or replacements to the Premises promptly, which, for
purposes of this Lease, shall be within sixty (60) days following receipt of
written notice from landlord describing in detail the required repair or
replacement (except in the case of disrepair that is affecting Building systems
or other tenants, in which case Landlord may immediately make such repairs) or
such additional time as may be reasonably required (not to exceed one hundred
twenty (120) days) so long as Tenant commences such repairs within thirty (30)
days and diligently pursues completion of the same, Landlord may, at its option,
make such repairs or replacements, and Tenant shall repay the cost thereof plus
a charge of five (5%) to Landlord on demand. Tenant shall not undertake the
repair or replacement of any damage or injury to the structural components of
the Building or its mechanical, electrical or plumbing systems caused by Tenant,
its agents, contractors, employees, invitees or visitors, but shall reimburse
Landlord for all


16

--------------------------------------------------------------------------------





actual costs and expenses incurred in effecting any such repair or replacement,
plus a charge of five percent (5%).
(b)    The provisions of Section 4.1(a) shall fully apply to the appearance of
mold or other fungi or bacteria resulting from the presence of water or moisture
within the Premises caused by Tenant, Tenant's agents, employees, contractors,
or invitees, or resulting from Tenant's failure to promptly advise Landlord of
the presence of water or moisture within the Premises.
(c)    Unless otherwise expressly stipulated herein, Landlord shall not be
required to make any improvements to or repairs of any kind or character to the
Premises during the Term of this Lease.
(d)    Upon termination of this Lease, by lapse of time or otherwise, Tenant
shall deliver up the Premises to Landlord in as good condition as existed on the
Commencement Date, ordinary wear and tear only excepted. Upon such termination
of this Lease, Landlord shall have the right to re-enter and resume possession
of the Premises.
(e)    Any communications or computer service wires, cables and related devices
installed in the Premises (or elsewhere in the Building) by or on behalf of
Tenant (collectively, "Tenant Lines"), shall be removed within thirty (30) days
after the expiration or earlier termination of the Lease by Tenant at Tenant's
sole cost and expense provided, however, Landlord shall have the right, upon
written notice to Tenant given no later than thirty (30) days prior to the
expiration or earlier termination of the Lease (except that the notice period
shall extend to thirty (30) days beyond the date of termination of the Lease if
it is terminated by Landlord due to a default by Tenant), to require Tenant to
abandon and leave in place, without payment to Tenant, any and/or all Tenant
Lines whether located in the Premises or elsewhere in the Building. Unless
abandoned by Tenant at Landlord's direction, Tenant shall repair and restore, or
at Landlord's election reimburse Landlord for the cost of repairing and
restoring, any damage to the Premises and/or Building caused by the removal of
the Tenant Lines.

Section 4.2    ENTRY FOR REPAIRS AND INSPECTION. Landlord, its contractors,
agents, or representatives may enter into and upon any part of the Premises only
under the following circumstances:
a.    in the case of emergency, for which no notice shall be required;
b.
Tenant makes a written request and Landlord and Tenant agree in writing upon a
reasonable time for entry;

c.
Landlord makes a written request and Tenant consents to the entry in writing
(Landlord and Tenant to determine a reasonable time for entry);

d.
Landlord and Tenant shall agree upon (a) certain vendors and/or designated
individuals who have had background checks and are members of the Building's
property management staff, janitorial staff, Building engineers, and other third
party vendors performing regular Building maintenance, repair and other services
to be



17

--------------------------------------------------------------------------------





provided hereunder for which no prior notice shall be required for such
individuals or vendors to access the Building; and (b) the level of access
(including which areas of the Building) the forgoing vendors/individuals may
have. Such vendors and designated individuals are subject to change and update
from time to time as reasonably agreed to by Landlord and Tenant. Access to the
Building will be monitored and all individuals and vendors accessing the
Building will be provided badges. Landlord will use commercially reasonable
efforts to require the vendors or designated individuals to be responsible for
the cost of background checks described above without pass-through or mark-up
for such background checks; provided, however, that if Landlord is unable to
reasonably find vendors or individuals that are willing to perform such checks
without passing through the associated costs or if such requirements otherwise
impair Landlord's ability to provide the services required hereunder, then the
cost of such background checks shall be included in Operating Expenses. In any
event, if Tenant requests additional background checks on a vendor or designated
individual over and above those outlined above, Tenant shall be responsible for
the cost of those additional background checks or the cost(s) shall be otherwise
be included in Operating Expenses. Tenant shall be responsible for all costs and
expenses in monitoring and regulating access to the Building (unless Tenant
requests Landlord or the Building manager to perform same, in which case such
costs and expenses shall be a part of Operating Expenses). The plans and
specifications for any Building monitoring system must be approved by Landlord
in advance, which such approval will not be unreasonably withheld. Landlord
makes no guarantees, representations or warranties regarding the effectiveness
of any background checks or Building monitoring system.
e.
Tenant shall permit Landlord and its agents or representatives to enter into the
Premises upon at least forty-eight (48) hour prior notice to show the same to
prospective purchasers and, within the final twelve (12) months of the Term to
show the same to prospective tenants. Tenant shall have the right to require any
person accessing the Premises in connection with this Section 4.2(e) to be
accompanied by an individual approved in connection with Section 4.2(d) or by an
employee or agent of Tenant.

Landlord agrees to exercise its best good faith efforts (i) to prosecute
completion of any work within the Premises diligently, (ii) to minimize
interference with Tenant's use, access, occupancy and quiet enjoyment of the
Premises, and (iii) to protect Tenant's property located in the Premises from
damage. Entry to the Premises and the conduct of work therein by Landlord and
its contractors, agents or representatives pursuant to this Section 4.2 shall
not constitute a trespass or an eviction (constructive or otherwise) nor shall
Tenant be entitled to any abatement or reduction of Rent or claim for damages
for any injury to or interference with Tenant's business, loss of occupancy or
quiet enjoyment or for any other consequential damages by reason thereof, unless
caused by the negligence or misconduct of Landlord.


18

--------------------------------------------------------------------------------






Section 4.3    NUISANCE. Tenant shall conduct its business and control its
agents, employees, invitees, contractors and visitors in such manner as not to
create any legal nuisance..

Section 4.4    LAWS AND REGULATIONS; RULES OF THE BUILDING. Tenant, at Tenant's
expense, shall comply with, and Tenant shall cause its visitors, employees,
contractors, agents and invitees to comply with all Legal Requirements and
Building Rules. As used in this Lease, the term "Legal Requirements" means (a)
all laws, ordinances, orders, rules, regulations and other requirements of
governmental authority which impose any duty with respect to or otherwise relate
to the use, condition, occupancy, maintenance, construction or alteration of the
Premises, whether now in force or hereafter enacted, and (b) all recorded
covenants, rules and restrictions to which the Premises is subject from time to
time provided a copy of such covenants, rules and restrictions have been
provided to Tenant. As used in this Lease, the term "Building Rules" means all
rules and regulations reasonably adopted and altered by Landlord from time to
time for the use, care and cleanliness of the Premises and for preservation of
good order therein, which Building Rules will be sent by Landlord to Tenant in
writing and shall not be unreasonably burdensome on Tenant. Tenant shall
thereafter carry out and observe such Building Rules. The current Building Rules
are attached hereto as EXHIBIT G and made a part hereof for all purposes.

Section 4.5    HAZARDOUS SUBSTANCES.
(a)    Except for small quantities of Hazardous Substances customarily used in
connection with general office uses, and not required to be reported by an
environmental agency, Tenant shall not cause or permit any Hazardous Substance
to be used, stored, generated or disposed of on or in the Building, the Project
or the Premises except fuel storage for back up generation handled and stored in
compliance with all Legal Requirements, by Tenant, Tenant's agents, employees,
contractors or invitees without first obtaining Landlord's written consent,
which may be given or withheld in Landlord's sole discretion. If any Hazardous
Substances are used, stored, generated, or disposed of on or in the Building,
the Project or the Premises, including those customarily used in connection with
general office uses, or if the Building, the Project or the Premises become
contaminated in any manner for which Tenant is legally liable or otherwise
become affected by any storage, release or discharge of a Hazardous Substance,
Tenant shall immediately notify Landlord of the release or discharge of a
Hazardous Substance and Tenant shall indemnify, defend and hold harmless
Landlord and its partners from and against any and all claims, damages, fines,
judgments, penalties, costs, liabilities, or losses (including, without
limitation, a decrease in value of the Project, the Building or the Premises,
damages caused by loss or restriction of rentable or usable space, or any
damages caused by adverse impact on marketing of the space, and any and all sums
paid for settlement of claims, attorneys' fees, consultant, and expert fees)
arising during or after the Term of this Lease, and arising as a result of such
contamination, release or discharge. This indemnification includes, without
limitation, any and all costs incurred because of any investigation of the site
or any cleanup, removal, or restoration mandated by federal, state or local
agency or political subdivision or required by any Interest Holder (as
hereinafter defined). Without limitation of the foregoing, if Tenant causes or
permits the presence of any Hazardous Substance on the Premises, the Building or
the Project and the same results in any contamination, release or discharge,
Tenant shall promptly, at its sole expense, take any and all necessary actions
to return the Premises, the Building or the Project, to the condition existing
prior to the presence of any such


19

--------------------------------------------------------------------------------





Hazardous Substance on the Premises, the Building or the Project and in
compliance with all Legal Requirements. Tenant shall first obtain Landlord's
approval for any such remedial action and the approval of the contractors doing
the work. Landlord shall have the right to do the work, at Tenant's sole cost
and expense, if Landlord determines an emergency exists or if necessary to
protect the health and safety of other tenants of the Project.
(b)    As used herein, "Hazardous Substance" means any substance that is toxic,
ignitable, reactive, infectious or corrosive and that is regulated by any local
government, the state in which the Building is located or the United States
Government. "Hazardous Substance" includes any and all material or substances
that are defined as "hazardous waste," "extremely hazardous waste," or a
"hazardous substance" pursuant to federal, state or local governmental law.
"Hazardous Substance" includes, but is not restricted to, asbestos,
polychlorobiphenyls, and petroleum.
(c)    Tenant's indemnification of Landlord under Section 4.5(a) hereof shall
become effective from and after the date Tenant takes possession of the Premises
and shall survive the expiration or termination of this Lease.
(d)    Landlord represents and covenants that to its knowledge, except for
Hazardous Substances used in the ordinary course of constructing, operating and
maintaining an office building, including the Parking Facilities and
landscaping, the Project does not and shall not contain any Hazardous Substances
as of the date hereof and as of the Commencement Date, and should any
remediation of Hazardous Substances not introduced to the Project by Tenant,
Tenant's agents, employees, contractors or invitees, such expenses shall not be
included in Operating Expenses.

ARTICLE V    

Section 5.1    CONDITION OF THE PREMISES AND THE PROJECT.
(a)    On the Shell Completion Date, the Premises (with the Building Shell
substantially complete, as described in EXHIBIT D) shall be delivered to Tenant,
and Tenant shall accept the same, in the condition required by EXHIBIT D as of
the Shell Completion Date.
(b)    Tenant acknowledges that no representations as to the repair of the
Premises or the Project, nor promises to alter, remodel or improve the Premises
or the Project, nor any warranties as to suitability or habitability of the
Premises, have been made by Landlord, except as are expressly set forth in this
Lease; provided, however, Landlord shall, at its sole cost and expense, repair
any latent defects in Landlord's Work identified by Landlord's architect during
the first two (2) years following the Shell Completion Date.

Section 5.2    ALTERATIONS TO THE PREMISES.
(a)    Except for alterations of a cosmetic nature that cost less than $25,0000
in each instance, do not affect the Building systems or structure, do not
require the issuance of a construction permit and/or are not visible from the
exterior of the Building, Tenant shall not make or allow to be made any
alterations, physical additions or other improvements (including fixtures)


20

--------------------------------------------------------------------------------





in or to the Premises (such alterations, additions and other improvements being
herein called "Premises Alterations"), or place safes, vaults, file cabinets or
other heavy furniture or equipment within the Premises, without first obtaining
Landlord's written approval of Tenant's contractors and the plans and
specifications therefor, which approval shall not be unreasonably withheld or
delayed. If such approval is given, prior to commencement of construction Tenant
shall deliver to Landlord all building permits required for such construction, a
certificate of insurance from Tenant's contractors confirming the existence of
all insurance reasonably required by Landlord and a copy of the executed
construction contract covering such Premises Alterations. Landlord's approval,
if given, shall create no responsibility or liability on the part of Landlord
for, or warranty by Landlord with respect to, the completeness or design
sufficiency or compliance with any Legal Requirements. Upon completion, Tenant
shall deliver to Landlord a copy of the "as-built" plans and specifications for
all Premises Alterations on a diskette in AutoCAD or compatible format.
(b)    Landlord's interest in the Premises shall not be subject to liens for
improvements made by Tenant, and Tenant shall have no power, right, or authority
to create any lien or permit any lien to attach to the Premises or to the
present estate, reversion, or other estate of Landlord in the Premises, the
Building, the Land, the Project, and any other property of Landlord as a result
of improvements made by Tenant or for any other cause or reason. All
materialmen, contractors, artisans, mechanics, laborers, and other persons
contracting with Tenant with respect to the Premises or any part thereof
("Potential Lienors") are hereby charged with notice that such liens are
expressly prohibited and that such Potential Lienors must look solely to Tenant
to secure payment for any work done or material furnished for improvements by
Tenant or for any other purpose during the Term of this Lease. Tenant covenants
to promptly notify all Potential Lienors of this provision exculpating Landlord
and the Premises, the Building, the Land, the Project, and any other property of
Landlord from liability for such liens. Tenant shall also advise all Potential
Lienors of the provisions of this subsection (b).
(c)    All Leasehold Improvements (hereinafter defined), including without
limitation, all Premises Alterations are the property of Landlord and shall be
surrendered to Landlord upon the expiration or earlier termination of this
Lease, whether by lapse of time or otherwise; provided, however, that Tenant
shall remove all Trade Fixtures (as hereinafter defined) and any Premises
Alterations as designated in writing by Landlord to be removed at the time that
Landlord approves the Premises Alterations. Tenant shall repair and restore any
damage to the Premises caused by the removal of any items pursuant to this
Section 5.2(c) or EXHIBIT D.
(d)    As used in this Lease, the term "Leasehold Improvements" means any and
all improvements and tenant finish existing in the Premises as of the
Commencement Date, including the Tenant Work, as defined and described in
EXHIBIT D, as well as any and all Premises Alterations added by Tenant after the
Commencement Date, but excluding Trade Fixtures. As used in this Lease, the term
"Trade Fixtures" means any fixtures, telephone, voice and data cabling, computer
systems, furniture, furniture systems or equipment used or installed by or at
the request of Tenant which are not permanently affixed to the Premises and the
removal of which would not adversely affect the structure of the Building or any
of its systems, including HVAC, electrical, life safety or plumbing. The term
"Tenant Work" does not include the Building Shell or any of the Building
Standard Improvements contained therein as described in Exhibit D and Schedule
D-1 attached


21

--------------------------------------------------------------------------------





thereto. Landlord and Tenant acknowledge and agree that Landlord will not
approve plans for any component of Tenant Work that would modify the structural
components or elements of the Building Shell to be constructed by Landlord, or
that would require Landlord to modify or enhance the integral equipment included
within the Building Standard Improvements.
(e)    Tenant shall indemnify and hold harmless Landlord from and against all
costs (including reasonable attorneys' fees and costs of suit), losses,
liabilities, or causes of action arising out of or relating to any Premises
Alterations or Leasehold Improvements installed by Tenant or its contractors,
including but not limited to any mechanics' or materialmen's liens asserted in
connection therewith. Should any mechanics' or other liens be filed against any
portion of the Building and/or the Land or any interest therein by reason of
Tenant's acts or omissions or because of a claim against Tenant or its
contractors, Tenant shall cause the same to be canceled or discharged of record
by bond or otherwise within thirty (30) days after notice by Landlord. If Tenant
shall fail to cancel or discharge said lien or liens, within said thirty (30)
day period, which failure shall be deemed to be a default hereunder, Landlord
may, at its sole option and in addition to any other remedy of Landlord
hereunder, cancel or discharge the same and upon Landlord's demand, Tenant shall
promptly reimburse Landlord for all costs incurred in canceling or discharging
such lien or liens. Tenant's indemnification of Landlord under this paragraph
shall survive the expiration or termination of this Lease.

Section 5.3    ALTERATIONS TO THE BUILDING. Notwithstanding anything herein to
the contrary, Landlord hereby expressly reserves the right in its sole
discretion to (a) temporarily change the location of, close, block or otherwise
alter any entrances, corridors, skywalks, tunnels, doorways or walkways leading
to or providing access to the Building or any part thereof for purposes of
repair or maintenance provided such activities do not unreasonably impair
Tenant's access to the Premises, and (b) improve, remodel, expand or otherwise
alter any of the Building, and it is agreed that Landlord shall not incur any
liability whatsoever to Tenant as a consequence thereof and such activities
shall not be deemed to be a breach of any of Landlord's obligations hereunder as
long as such actions do not unreasonably or materially impair Tenant's access to
or use of the Premises; provided, however, Landlord will not permanently
re-locate the main entrance to the Building on the first floor unless so
required by Legal Requirements. Landlord agrees to notify Tenant within a
reasonable time in advance of any alterations, modifications or other actions of
Landlord under this Section 5.3. Any diminution or obstruction of light, air or
view by any structure which is not or may hereafter be constructed on lands
adjacent to the Project shall in no way affect this Lease or impose any
liability on Landlord. Noise, dust or vibration or other incidents to any
construction work in or around the Building shall in no way affect this Lease or
impose any liability on Landlord. In making such alterations and modifications
or taking such other actions, Landlord shall use commercially reasonable efforts
to minimize interference with and disruption of Tenant's use of the Premises,
the Building, or the Project as permitted under this Lease.

Section 5.4    KEYS AND LOCKS. Landlord shall furnish Tenant with up to (a) 600
keys or access cards for the Building corridor doors entering the Premises and
up to b) 600 access cards for the Building. (Additional keys and substitute
access cards will be furnished by Landlord upon an order signed by Tenant and
payment by Tenant of Landlord's charge therefor. All such keys and access cards
shall remain the property of Landlord. No additional locks shall be allowed on
any


22

--------------------------------------------------------------------------------





door of the Premises without Landlord's permission, and Tenant shall not make or
permit to be made any duplicate keys or access cards, except those furnished by
Landlord. Upon termination of this Lease, Tenant shall surrender to Landlord all
keys and access cards, including any keys to any locks on doors entering or
within the Premises, and give to Landlord the explanation of the combination of
all locks for safes, safe cabinets and vault doors, if any, in the Premises. If
either (i) Tenant loses any master key to the Premises or (ii) an unauthorized
duplicate of the master key to the Premises is found to have been made by
Tenant, all doors in the Premises shall be re-keyed, at Tenant's sole cost and
expense. Tenant shall not permit any unauthorized use of the access cards. If
Tenant loses any access card, all costs and expenses incurred by Landlord to
adjust the Building access system or the access system for the covered portion
of the Parking Facilities due to such loss shall be paid by Tenant.
Notwithstanding the above, at the time any master suite key is lost or
misplaced, Tenant may elect to not re-key its Premises; provided, however, such
election to not re-key shall mean that Tenant automatically waives and releases
Landlord, its agents, employees and property managers from all claims and
expenses of any kind or nature known or unknown arising directly or indirectly
in whole or in part from such loss of the master key and agrees to indemnify and
hold all such parties harmless from all such claims and expenses including
reasonable attorneys fees and costs.

Section 5.5    GRAPHICS, BUILDING DIRECTORY AND NAME.
(a)    No signs except as provided in paragraph (c), numerals, letters or other
graphics shall be used or permitted on the exterior of the Premises, or which
may be visible from outside the Premises, (except from the common corridor),
unless approved in advance and in writing by Landlord. All costs of installing,
using, maintaining and removing any approved signage shall be at Tenant's sole
cost. Tenant agrees to keep and maintain all signage in good condition and
repair during the Term of the Lease and any extended Term. Tenant shall be
granted Building standard suite signage at the entrance to the Premises that
will include Tenant's standard logo, with the design, size and location of such
signage to be subject to Landlord's reasonable approval. Upon termination of
this Lease, Tenant shall at Tenant's sole cost, immediately remove its signage
and repair any damage caused thereby. The rights under this Section 5.5(a) are
personal to Tenant.
(b)    Landlord shall input a listing of Tenant's name on the Building's
directory board located in the main lobby of the Building.
(c)    Tenant, at Tenant's sole cost and expense, shall have the right to
install and maintain (a) backlit Tenant identification (parapet) signage on the
upper Building façade (in a location to be reasonably agreed upon between
Landlord and Tenant) and (b) identification panels on the exterior monument sign
to be located in front of the Building, each including Tenant's standard logo,
with the design, size and location of such signage to be subject to Landlord's
reasonable approval. Upon termination of this Lease, Tenant shall at Tenant's
sole cost, immediately remove its signage and repair any damage caused thereby.
The rights under this Section 5.5(c) are personal to Tenant. Tenant shall
reserve the right to use the Allowance (to the extent any Allowance remains
following completion of Tenant's Work) referenced in Exhibit D to pay any and
all signage costs.

ARTICLE VI    

Section 6.1    CONDEMNATION.


23

--------------------------------------------------------------------------------





(a)    In the event of a taking or damage related to the exercise of the power
of eminent domain, by any agency, authority, public utility or entity empowered
to condemn property (including without limitation a voluntary conveyance by
Landlord in lieu of such taking or condemnation) (a "Taking") of (i) the entire
Premises, (ii) so much of the Premises as to prevent or substantially impair its
use by Tenant during the Term of this Lease, or (iii) portions of the Building
or Project required for reasonable access to, or reasonable use of, the Premises
(a "Total Taking"), the rights of Tenant under this Lease and the leasehold
estate of Tenant in and to the Premises shall cease and terminate as of the date
upon which title to the property taken passes to and vests in the condemnor or
the effective date of any order for possession if issued prior to the date title
vests in the condemnor ("Date of Taking").
(b)    In the event of a Taking of only a part of the Premises or of a part of
the Project which does not constitute a Total Taking during the Term of this
Lease (a "Partial Taking"), the rights of Tenant under this Lease and the
leasehold estate of Tenant in and to the portion of the property taken shall
cease and terminate as of the Date of Taking, and an adjustment to the Rent
shall be made based upon the reduced area of the Premises. Provided, however, if
such Partial Taking is for more than thirty-three percent (33%) of the Premises
and will prevent Tenant, in Tenant's reasonable judgment, from conducting its
business in the Premises in a manner comparable to that conducted immediately
before the Partial Taking, then Tenant may terminate this Lease as of the Date
of Taking by giving written notice to Landlord within sixty (60) days after the
Date of Taking.
(c)    In the event of a Taking of a material portion of the Building (other
than the Premises) such that, in Landlord's reasonable opinion, the Building's
continued operation is not practically or economically feasible, Landlord may
terminate this Lease by giving notice to Tenant within ninety (90) days after
the date notice of such Taking is received by Landlord.
(d)    If this Lease is terminated pursuant to this Section 6.1, Landlord shall
refund to Tenant any prepaid unaccrued Rent and any other sums due and owing to
Tenant (less any sums then due and owing Landlord by Tenant), and Tenant shall
pay to Landlord any remaining sums due and owing Landlord under this Lease, each
prorated as of the Date of Taking where applicable.
(e)    If this Lease is not terminated as provided for in this Section 6.1,
Landlord at its expense shall promptly repair and restore the Building, Project
and/or the Premises to substantially the same condition that existed immediately
prior to the Date of Taking, wear and tear only excepted (and Landlord shall
have no obligation to repair or restore Tenant's improvements to the Premises or
Tenant's property), except for the part taken, so as to render the Building or
Project as complete an architectural unit as practical, but only to the extent
of the condemnation award received by Landlord for the damage.
(f)    Landlord reserves all rights to damages and awards paid because of any
Partial or Total Taking of the Premises or the Project. Tenant assigns to
Landlord any right Tenant may have to the damages or award. Further, Tenant
shall not make claims against Landlord or the condemning authority for damages.
Notwithstanding the above, Tenant may pursue a separate claim against the
condemning authority for the value of Tenant's moving expenses, business
dislocation


24

--------------------------------------------------------------------------------





damages, Tenant's property and Trade Fixtures and any other award that would not
reduce the award payable to Landlord.

Section 6.2    DAMAGES FROM CERTAIN CAUSES. Landlord shall not be liable or
responsible to Tenant for (i) any loss or damage to any property or person
occasioned by any cause beyond Landlord's control ("Force Majeure"), including
without limitation, theft, fire, act of God, public enemy, terrorist act,
injunction, riot, strike, insurrection, war, court order, requisition or order
of governmental body or authority (including any failure by any such
governmental body or authority to issue any permits necessary for construction
of, alterations to and/or occupancy of the Premises, Building and/or Project),
or (ii) any damage or inconvenience which may arise through construction, repair
or alteration of any part of the Building made necessary by virtue of any such
Force Majeure event. The terms and provisions of this Section 6.2 shall survive
the expiration or termination of this Lease.

Section 6.3    CASUALTY.
(a)    If at any time during the Term of this Lease, including any extension or
renewal thereof, the Building is damaged by fire or other casualty, then, unless
this Lease is terminated by Landlord as hereinafter provided, Landlord shall be
obligated to promptly commence, and thereafter prosecute with reasonable
diligence, the reconstruction, restoration and repair of the Building and the
Premises to a condition substantially equivalent to that existing immediately
prior to the casualty. If the damage renders the Premises inaccessible or
untenantable in whole or in part, the Rent provided for herein shall abate
thereafter as to the portion of the Premises so affected until such time as same
is accessible and restored to a tenantable condition, as reasonably determined
by Landlord.
(b)    If (i) the Building is damaged to an extent that Landlord's good faith
estimate of the cost of reconstruction, restoration and repair thereof exceeds
sixty percent (60%) of the replacement cost of the Building, (ii) the
reconstruction, restoration and repair of the Premises or the Building cannot
with reasonable diligence be completed within two hundred seventy (270) days
after the casualty, or (iii) the casualty occurs during the last twelve (12)
calendar months of the Term of this Lease, then in any such event Landlord shall
have the right, exercisable by written notice given to Tenant at any time within
thirty (30) days after the occurrence of the casualty, to elect not to
reconstruct, restore or repair the Premises, and in such event this Lease shall
be terminated in all respects effective as of the date of the casualty, all Rent
shall be prorated to the date of the casualty, and the parties hereto shall be
released from any obligations thereafter accruing under this Lease (except as
otherwise provided herein). Notwithstanding the foregoing, in the event the
Premises or the Building is damaged by a casualty such that Tenant is prevented
from conducting its business in the Premises in a manner reasonably comparable
to that conducted immediately before such casualty and Landlord estimates that
the damage caused thereby cannot be repaired within two hundred ten (210) days
after the casualty, which notice Landlord agrees to provide within forty-five
(45) days after such casualty, then Tenant may terminate this Lease by
delivering written notice to Landlord of its election to terminate within thirty
(30) days after the notice from landlord of the estimate of time needed to
repair the damage.


25

--------------------------------------------------------------------------------





(c)    Notwithstanding anything contained in this Section 6.3, in no event shall
Landlord be required to expend more to reconstruct, restore and repair the
Building than the amount actually received by Landlord from the proceeds of the
property insurance carried by Landlord.

ARTICLE VII    

Section 7.1    PROPERTY INSURANCE.
(a)    Landlord shall maintain "special form" property insurance determined on a
replacement cost basis on the Building and on all Leasehold Improvements.
Landlord also may, but shall not be obligated to, maintain such other additional
insurance as is customary for a landlord to maintain or as may be required by
Landlord's lender, including, but not limited to rental abatement insurance and
personal property insurance. Landlord agrees to maintain commercial general
liability insurance with applicable limits of not less than $2,000,000 for
death, bodily injury and property damage per occurrence, subject to a general
aggregate of $4,000,000, which coverages may be effected by primary or excess
coverage. Landlord's commercial general liability insurance shall include
coverage for contractual liability assumed under this Lease. Said insurance
shall be maintained with an insurance company authorized to do business in the
state in which the Building is located, in amounts desired by Landlord and at
the expense of Landlord (but with the same to be included in Operating Expenses)
and payments for losses thereunder shall be made solely to Landlord. If the
annual premiums to be paid by Landlord shall exceed the standard rates because
of Tenant's operations within or contents of the Premises or because the
Leasehold Improvements to the Premises exceed the amount of the Allowance (as
defined in EXHIBIT D), Tenant shall promptly pay the excess amount of the
premium upon request by Landlord (and if necessary, Landlord may allocate the
insurance costs of the Building to give effect to this sentence). Landlord shall
deliver a copy of such policy, or evidence of insurance (ACORD-27 or equivalent)
in a form reasonably satisfactory to Tenant, as directed by Tenant, within ten
(10) days after any request therefor and shall endeavor to do so no later than
ten (10) days prior to the expiration or sooner termination of such policies.
(b)    Tenant shall maintain at its expense "special form" property insurance
(formerly known as "All-Risk Coverage") with vandalism, malicious mischief and
sprinkler leakage on all of its personal property, including Trade Fixtures,
located in the Premises. Such coverage shall be for an amount not less than the
full replacement cost of such insured items. Tenant shall endeavor to cause all
insurance required to be maintained by Tenant to provide that the policy shall
not be cancellable, nor shall the coverage thereunder be reduced, without at
least thirty (30) days' advance written notice to Landlord. Tenant shall deliver
copies of such policies, or certificates of insurance in a form satisfactory to
Landlord, within ten (10) business days after any request therefor.

Section 7.2    LIABILITY INSURANCE. Tenant shall, at its sole expense, maintain
a policy or policies of commercial general liability insurance with applicable
limits of not less than $3,000,000 for death, bodily injury and property damage
per occurrence, subject to a general aggregate of $5,000,000, which coverages
may be effected by primary or excess coverage. Tenant's commercial general
liability insurance shall include coverage for contractual liability assumed
under this Lease, shall name Landlord, Landlord's mortgagees, ground lessees,
Landlord's property manager and other persons with an insurable interest as may
be designated by Landlord as additional


26

--------------------------------------------------------------------------------





insureds. The commercial general liability insurance policies to be maintained
by Tenant shall have a deductible amount or self-insured retention not greater
than $5,000.

Section 7.3    OTHER INSURANCE. Tenant shall maintain business auto policy
insurance, for any owned, non-owned or hired autos, including contractual
liability coverage, with an applicable limit of not less than $1,000,000 per
accident, naming Landlord, Landlord's mortgagee and all ground lessees,
Landlord's property manager and such other persons with an insurable interest as
may be designated by Landlord as additional insureds, with a deductible of not
greater than $5,000.00. Tenant shall also maintain workers' compensation
insurance in the amount provided by statute and employer's liability insurance
with limits of not less than $1,000,000 per accident, with an endorsement
providing a waiver of subrogation in favor of Landlord, Landlord's mortgagees
and property manager, and any other persons reasonably designated by Landlord.

Section 7.4    GENERAL INSURANCE REQUIREMENTS. All policies shall be written as
primary policies and not contributing with or in excess of any coverage
maintained by Landlord. Whenever Tenant is required to insure against any risk
under this Lease, said insurance shall be with an insurance company qualified to
do business in the jurisdiction in which the Building is located and maintaining
a rating of A- or better and a financial size class of VIII or higher with A.M.
Best's Insurance Rating Service. Tenant shall endeavor to cause all insurance
required to be maintained by Tenant to provide that the policy shall not be
cancellable, nor shall the coverage thereunder be reduced, without at least
thirty (30) days' advance written notice to Landlord. Tenant shall deliver
copies of such policies, or evidence of insurance (ACORD-27 or equivalent) in a
form satisfactory to Landlord, as directed by Landlord, prior to Tenant's taking
occupancy of the Premises (or performing any work within the Premises, if
earlier), within ten (10) days after any request therefor and no later than ten
(10) days prior to the expiration or sooner termination of such policies.

Section 7.5    HOLD HARMLESS; INDEMNITY.
(a)    Subject to section 7.5(c), to the maximum extent permitted by law,
Landlord's Indemnitees (defined below) shall not be liable for, and Tenant
waives all claims for, loss or damage to Tenant's business or injury or damage
to person or property sustained by Tenant, or any person claiming by, through or
under Tenant, resulting from any accident or occurrence in, on, or about the
Building, including claims for loss, theft, injury or damage resulting from: (i)
any equipment or appurtenances being or becoming out of repair; (ii) wind or
weather; (iii) any defect in or failure to operate any sprinkler, HVAC
equipment, wiring, fiber optic or other cabling, gas, water or steam pipe,
stair, railing or walk; (iv) interference, interruption, failure or other fault
with respect to any utilities or communications, (v) broken glass; (vi) the
backing up of any sewer pipe or downspout; (vii) the escape of gas, steam or
water; (viii) water, snow or ice being upon or about the Building or coming into
the Premises; or (ix) the falling of any fixture, plaster, tile, stucco or other
material; or (x) any act, omission or negligence of other tenants, licensees or
any other Persons including occupants of the Building, occupants of adjoining or
contiguous buildings, owners of adjacent or contiguous property, or the public,
except such Losses (as defined below) that arise from the gross negligence or
willful misconduct of Landlord's Indemnitees.
(b)    TENANT SHALL INDEMNIFY, DEFEND AND HOLD LANDLORD AND ITS LESSORS,
SHAREHOLDERS, MEMBERS, TRUSTEES, AGENTS, EMPLOYEES,


27

--------------------------------------------------------------------------------





PROPERTY MANAGER AND MORTGAGEE(S) (COLLECTIVELY, "LANDLORD'S INDEMNITEES")
HARMLESS FROM AND AGAINST ALL LIABILITIES, OBLIGATIONS, DAMAGES, JUDGMENTS,
PENALTIES, CLAIMS, COSTS, CHARGES AND EXPENSES, INCLUDING REASONABLE ATTORNEYS'
FEES (A "LOSS"), WHICH MAY BE IMPOSED UPON, INCURRED BY, OR ASSERTED AGAINST ANY
OF LANDLORD'S INDEMNITEES AND ARISING, DIRECTLY OR INDIRECTLY, OUT OF OR IN
CONNECTION WITH (I) TENANT'S BREACH OF ITS OBLIGATIONS UNDER THIS LEASE, (II)
THE ACTS OR NEGLIGENCE OF TENANT, ITS AGENTS, CONTRACTORS, AND EMPLOYEES, (III)
THE USE OR OCCUPANCY OF THE PREMISES OR THE LEASEHOLD IMPROVEMENTS BY TENANT,
ITS AGENTS, EMPLOYEES, AND CONTRACTORS, (IV) THE USE OR OCCUPANCY OF THE
PREMISES OR THE LEASEHOLD IMPROVEMENTS BY TENANT'S INVITEES WHILE WITHIN THE
PREMISES OR LEASEHOLD IMPROVEMENTS, AND (V) ANY VIOLATIONS OF LEGAL
REQUIREMENTS, INCLUDING WITHOUT LIMITATION, THE PROVISIONS OF THE AMERICANS WITH
DISABILITIES ACT, BUT NOT TO THE EXTENT THE LOSS WAS CAUSED BY THE SOLE OR GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD INDEMNITEES. TENANT ACKNOWLEDGES
AND AGREES THAT PURSUANT TO THE PROVISIONS OF THIS SECTION 7.5(b), TENANT AGREES
TO INDEMNIFY LANDLORD INDEMNITEES EVEN IF LANDLORD INDEMNITEES ARE NEGLIGENT
WHEN SUCH NEGLIGENCE IS OTHER THAN SOLE OR GROSS NEGLIGENCE. If any action or
proceeding is brought against any of Landlord's Indemnitees by reason of any of
the foregoing, Tenant shall reimburse Landlord for the reasonable cost of
defending such action or proceeding or, upon Landlord's request and at Tenant's
sole cost and expense, defend such action and proceeding by counsel reasonably
approved by Landlord. If Landlord elects to defend itself at Tenant's cost as
provided in the previous sentence, Tenant shall have the right to approve any
settlement or compromise which would cause Tenant to incur any liability, such
approval not to be unreasonably withheld or delayed. The indemnity set forth in
this Section 7.5(b) shall survive the termination or expiration of this Lease
and shall not terminate or be waived, diminished or affected in any manner by
any abatement or apportionment of Rent under any provision of this Lease.
(c)    LANDLORD SHALL INDEMNIFY, DEFEND AND HOLD TENANT AND ITS SHAREHOLDERS,
OFFICERS, DIRECTORS, AGENTS OR EMPLOYEES (COLLECTIVELY, "TENANT'S INDEMNITEES")
HARMLESS FROM AND AGAINST ALL LIABILITIES, OBLIGATIONS, DAMAGES, JUDGMENTS,
PENALTIES, CLAIMS, COSTS, CHARGES AND EXPENSES, INCLUDING REASONABLE ATTORNEYS'
FEES (A "LOSS"), ARISING FROM ANY OCCURRENCE IN THE BUILDING, PARKING FACILITIES
OR COMMON AREAS WHICH MAY BE IMPOSED UPON, INCURRED BY, OR ASSERTED AGAINST ANY
OF TENANT'S INDEMNITEES AND ARISING, DIRECTLY OR INDIRECTLY, OUT OF OR IN
CONNECTION WITH (I) LANDLORD'S BREACH OF ITS OBLIGATIONS UNDER THIS LEASE, (II)
THE ACTS OR NEGLIGENCE OF LANDLORD, ITS AGENTS, CONTRACTORS, AND EMPLOYEES,
(III) THE USE OR OCCUPANCY OF THE BUILDING, PARKING FACILITIES OR COMMON AREAS
BY LANDLORD, ITS AGENTS, EMPLOYEES, AND CONTRACTORS, (IV) THE USE OR OCCUPANCY
OF THE BUILDING, PARKING FACILITIES OR COMMON AREAS BY LANDLORD'S INVITEES, AND
(V) ANY VIOLATIONS OF LEGAL REQUIREMENTS, INCLUDING WITHOUT LIMITATION, THE


28

--------------------------------------------------------------------------------





PROVISIONS OF THE AMERICANS WITH DISABILITIES ACT, BUT NOT TO THE EXTENT THE
LOSS WAS CAUSED BY THE SOLE OR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT
OR ITS AGENT. LANDLORD ACKNOWLEDGES AND AGREES THAT PURSUANT TO THE PROVISIONS
OF THIS SECTION 7.5(c), LANDLORD AGREES TO INDEMNIFY TENANT'S INDEMNITEES EVEN
IF TENANT'S INDEMNITEES ARE NEGLIGENT WHEN SUCH NEGLIGENCE IS OTHER THAN SOLE OR
GROSS NEGLIGENCE. If any action or proceeding is brought against any of Tenant's
Indemnitees by reason of any of the foregoing, Landlord shall reimburse Tenant
for the reasonable cost of defending such action or proceeding or, upon Tenant's
request and at Landlord's sole cost and expense, defend such action and
proceeding by counsel reasonably approved by Tenant. If Tenant elects to defend
itself at Landlord's cost as provided in the previous sentence, Landlord shall
have the right to approve any settlement or compromise which would cause
Landlord to incur any liability, such approval not to be unreasonably withheld
or delayed. The indemnity set forth in this Section 7.5(c) shall survive the
termination or expiration of this Lease and shall not terminate or be waived,
diminished or affected in any manner by any abatement or apportionment of Rent
under any provision of this Lease.

Section 7.6    WAIVER OF CLAIMS AND RECOVERY RIGHTS. Anything in this Lease to
the contrary notwithstanding, Landlord and Tenant each, on behalf of themselves
and their respective heirs, successors, legal representatives, assigns and
insurers, hereby (i) waives any and all rights of recovery, claims, actions or
causes of action against the other and their respective officers, directors,
partners, shareholders, agents, servants, employees, guests, licensees or
invitees for any property loss or damage that may occur to the Premises or other
portion of the Project, or any improvements thereto, or any personal property of
such party therein, by reason of fire, the elements, or any other cause which is
required to be insured against under the terms of the insurance policies
referred to in this Article VII, REGARDLESS OF CAUSE OR ORIGIN, INCLUDING
NEGLIGENCE OF THE OTHER PARTY HERETO OR ITS RESPECTIVE OFFICERS, DIRECTORS,
PARTNERS, SHAREHOLDERS, AGENTS, SERVANTS, EMPLOYEES, GUESTS, LICENSEES OR
INVITEES, and (ii) covenants that no insurer under any property insurance
maintained by Landlord or Tenant shall hold any right of subrogation against
such other party. If the respective insurer of Landlord and Tenant does not
permit such a waiver without an appropriate endorsement to such party's
insurance policy, then Landlord and Tenant each shall notify its insurer of the
waiver set forth herein and to secure from such insurer an appropriate
endorsement to its respective insurance policy with respect to such waiver.

Section 7.7    SPECIAL INDEMNITY LIMITATIONS. Notwithstanding any provision in
this Lease to the contrary, during Landlord's Construction Period, Tenant's
indemnity obligations provided in this Section 7.5(b) or elsewhere in this Lease
shall be limited to claims made by Landlord arising out of Tenant's acts or
ommissions, and shall be limited to an amount not to exceed eighty-nine (89%) of
Landlord's Project Costs incurred as of the date of the Loss, calculated in
accordance with ASC 840-40-55-11. This limitation shall not apply following the
expiration of Landlord's Construction Period, at which time Tenant's indemnity
obligations shall not be limited by this Section 7.7. "Landlord's Construction
Period" shall mean the period of time between the Effective Date and Substantial
Completion of Landlord's Work (as defined in Exhibit D), "Substantial
Completion" shall mean that (i) the Building Shell (as defined in Exhibit D and
schedules attached


29

--------------------------------------------------------------------------------





thereto) and Landlord's Work have been completed in accordance with the plans
and schedules therefor, even though minor details, adjustments or punch list
items may remain to be completed, (ii) all certificates of occupancy required
for Tenant to commence Tenant's Work have been issued and (iii) Landlord's
Architect has issued a certificate confirming Substantial Completion has
occurred. "Project Costs" shall mean those costs which are included in the
amounts capitalized by an owner‑landlord in accordance with generally accepted
accounting principles ("GAAP") plus other costs related to the Project paid to
third parties other than lenders or owners. For example, cancellation fees that
would be payable to subcontractors if the Project were to be canceled prior to
completion would be included in total Project Costs. Transaction costs that
would not be capitalized by an owner-landlord as construction costs in
accordance with GAAP, such as a facility fee (a fee paid to establish a master
lease facility), or financing costs are specifically excluded from the
definition of total Project Costs. The only exception is that land rentals
during construction are included in Project Costs even though not capitalizable
under GAAP. Tenant shall have no obligation to pay Rent during Landlord's
Construction Period. During Landlord's Construction Period, Landlord may draw on
the Letter of Credit upon the occurrence of an Event of Default, provided that
Landlord shall not be entitled to any amount which, when added to the amounts,
if any, previously paid to Landlord by Tenant, would exceed an amount in excess
of eighty-nine percent (89%) of Landlord's Project Costs, calculated in
accordance with ASC 840‑40-55-11. This limitation shall not apply following
completion of Landlord's Construction Period.

ARTICLE VIII    

Section 8.1    LANDLORD'S LIEN. Intentionally deleted

Section 8.2    DEFAULT BY TENANT. The occurrence of any one or more of the
following events shall constitute an "Event of Default" under this Lease:
(a)    Tenant shall fail to pay any sum of Rent when due, and such failure shall
continue for ten (10) days after written notice thereof from Landlord; provided,
Landlord shall only have to give one (1) notice once in each calendar year.
(b)    Tenant shall fail to execute and acknowledge or otherwise respond in good
faith and in writing within ten (10) business days after submission to Tenant of
a request for confirmation of the subordination of this Lease pursuant to
Section 11.1(a), confirmation of the subordination of a mortgage or deed of
trust lien to this Lease pursuant to Section 11.1(b) or an estoppel certificate
pursuant to Section 11.2;
(c)    Tenant shall fail in the performance of any of the other covenants or
conditions not included in subparagraphs (a) and (b) of this Section 8.2 which
Tenant is required to observe and to perform under this Lease, inclusive of the
exhibits hereto and such failure shall continue for thirty (30) days after
written notice to Tenant or such longer period as is reasonably necessary to
remedy such default if it is of a nature that it cannot be cured within thirty
(30) days and as long as Tenant is actively and diligently pursuing the cure of
such default, unless such failure (i) materially and adversely affects the
Building or the operation thereof or other tenants, or (ii) violates Legal
Requirements, and in either such event, Tenant fails to cure the same within ten
(10) business days of receipt of written notice or in the event of an issue
requiring more than ten (10) business days to


30

--------------------------------------------------------------------------------





cure, Tenant fails to commence to cure said item within ten (10) business days
of receipt of said notice and actually cures within one hundred twenty (120)
days.
(d)    The interest of Tenant under this Lease shall be levied on under
execution or other legal process; any petition shall be filed by or against
Tenant to declare Tenant a bankrupt or to delay, reduce or modify Tenant's debts
or obligations, or to reorganize or modify Tenant's capital structure; Tenant is
declared insolvent according to law; any assignment of Tenant's property shall
be made for the benefit of creditors; or a receiver or trustee is appointed for
Tenant or its property and such levy, execution, legal process, petition,
declaration, assignment or appointment is not removed or vacated within sixty
(60) days from the date of its creation, service or filing;
(e)    Tenant shall vacate or abandon the Premises for a period of thirty (30)
or more continuous days at any time during the Term, unless (i) Tenant gives
Landlord thirty (30) days' prior written notice of its intent to vacate the
Premises and (ii) Tenant complies with all other terms of the Lease, including
the payment of Rent and the maintenance of insurance; or
(f)    Tenant, if a corporation, shall cease to exist as a corporation in good
standing in the state of its incorporation, or Tenant, if a partnership or other
entity, shall be dissolved or otherwise liquidated.

Section 8.3    REMEDIES. Upon the occurrence of any Event of Default, at
Landlord's option, Landlord may (without further notice or grace) exercise any
one or more of the following remedies, in addition to all other rights and
remedies provided at law or in equity:
(a)    Terminate this Lease and immediately repossess the Premises by forcible
entry and detainer suit or otherwise, and be entitled to recover forthwith as
damages a sum of money equal to the total of (i) the cost of recovering the
Premises (including reasonable legal fees and costs of suit), (ii) the unpaid
Rent earned at the time of termination, plus interest thereon at the Default
Rate, (iii) the balance of the Rent for the remainder of the Term of this Lease,
discounted to present value at a per annum rate equal to the "Prime Rate" as
published on the date this Lease is terminated by the Wall Street Journal,
Southwest Edition, in its listing of "Money Rates" minus one percent minus the
fair market rental value of the Premises for said period similarly discounted,
taking into account the period of time during which the Premises is likely to
remain vacant until a new tenant commences payment of rental and the reasonably
anticipated out-of-pocket expenses to be incurred by Landlord to relet the
Premises (such as the cost of preparation of the Premises, leasing commissions
and reasonable legal fees associated with occupancy by a new tenant), and (iv)
any other sum of money and damages owed by Tenant to Landlord under the terms of
this Lease. The provisions of this paragraph shall survive the expiration or
termination of this Lease. For the purpose of calculating Landlord's damages
under clause (iii) of this paragraph, Tenant covenants and agrees that:
(i)    it shall be assumed that the Additional Rent for the calendar year in
which this Lease is terminated would be equal to the Additional Rent for the
last full calendar year prior to termination, increased at a rate equal to the
average rate of increase (if any) of Operating Expenses for the three (3) full
calendar years preceding the calendar year of termination (the "Escalation
Rate"), and that the Additional Rent for each year thereafter for the remainder
of the


31

--------------------------------------------------------------------------------





Term would be equal to the Additional Rent for the preceding calendar year
(calculated in the same manner as for the year of termination), increased at the
Escalation Rate; and
(ii)    Landlord may rely upon the average of the determinations of the fair
market rental value of the Premises for the remainder of the Term of this Lease
made independently and in writing by three (3) reputable real estate brokers
active in the leasing of office space comparable to the Premises in the
Williamson County, Texas office market and selected by Landlord in good faith,
and Tenant shall have no right to dispute the value so calculated.
(b)    Terminate Tenant's right of possession (but not this Lease) and
immediately repossess the Premises by forcible entry and detainer suit or
otherwise, in accordance with applicable law, without thereby releasing Tenant
from any liability hereunder and without terminating this Lease, and shall be
entitled to recover forthwith as damages a sum of money equal to the total of
(i) the cost of recovering the Premises (including reasonable legal fees and
costs of suit), (ii) the unpaid Rent earned at the time of termination, plus
interest thereon at the Default Rate, and (iii) any other sum of money and
damages then owed by Tenant to Landlord under the terms of this Lease. In
addition, Tenant shall remain liable for the payment of all Rent as same becomes
due under the terms of this Lease. After regaining possession of the Premises
under this Section 8.3(b), Landlord shall use commercially reasonable efforts to
relet the Premises on such terms and conditions as Landlord in its sole, good
faith judgment deems acceptable and are in adherence with the laws of the state
of Texas for mitigation of damages, and if the Premises are so relet, Tenant
shall receive credit against the sums otherwise payable to Landlord hereunder
only for the amount of the Net Reletting Income (as hereinafter defined). For
the purpose of such reletting Landlord shall be authorized but not obligated to
decorate or to make any repairs, changes, alterations or additions in or to
Premises as may be reasonably necessary or desirable. Landlord reserves the
right, however (x) to lease any other space available in the Building prior to
offering the Premises for lease, (y) to refuse to lease the Premises to any
potential tenant that does not meet Landlord's standards and criteria for
leasing other comparable space in the Building (including, without limitation,
rental rates), and (z) to reconfigure the Premises and lease only portions
thereof or lease all or part of the Premises in combination with other space.
Any payments due Landlord under this Section 8.3(b) shall be made upon demand
therefor from time to time, and Tenant agrees that Landlord may file suit to
recover any sums falling due under the terms of this Section 8.3(b) from time to
time. No delivery to or recovery by Landlord of any portion due Landlord
hereunder shall be any defense in any action to recover any amount not
theretofore reduced to judgment in favor of Landlord, nor shall any reletting be
construed as an election on the part of Landlord to terminate this Lease unless
a written notice of such intention be given to Tenant by Landlord.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease as a result of the breach of this Lease
that gave rise to such reletting. As used above, the term "Net Reletting Income"
means the amount of all rentals actually received by Landlord in respect of a
reletting of the Premises during the Term of this Lease, less all of the costs
and expenses incurred by Landlord in connection with such reletting, including,
without limitation, leasing commissions, demolition of existing improvements and
installation of new improvements and/or the allowances provided therefor, and
legal fees.


32

--------------------------------------------------------------------------------





(c)    To the extent permitted by applicable law, enter upon the Premises by use
of a master key, a duplicate key or other peaceable means, and alter the door
locks on all entry doors of the Premises, thereby excluding Tenant and its
officers, principals, agents, employees, contractors, representatives and
invitees. If Landlord elects to so exclude Tenant from the Premises without
terminating this Lease or Tenant's right to possession of the Premises pursuant
to the provisions of this Lease, then Landlord shall be obligated to provide
Tenant a key to re‑enter the Premises only upon payment in full of all
delinquent Rent and other amounts due under this Lease and the curing of all
other defaults, if any. If this Lease or Tenant's right of possession of the
Premises is terminated, Landlord will, for a period of thirty (30) days
following such termination of the Lease or right of possession, during
Landlord's regular business hours, at Landlord's convenience and upon written
request by Tenant, escort Tenant or its authorized personnel to the Premises to
retrieve personal belongings of Tenant's employees and any property of Tenant.
(d)    If Landlord terminates this Lease or Tenant's right to possession
(without terminating the Lease), Landlord shall use objectively reasonable
efforts to mitigate Landlord's damages by re-letting the Premises following
Tenant's vacancy thereof, but in doing so, Tenant agrees that Landlord shall not
be required to (i) give preference to re-letting the Premises prior to leasing
other space that Landlord has available, i.e., any prospective tenant's space
requirements will dictate Landlord's leasing activities, (ii) expend any sums to
so re-let or (iii) re-let at rental rates less than rental rates then being
offered to new tenants of the Building. Landlord shall not be liable for, nor
shall Tenant's obligations hereunder be diminished because of, Landlord's
failure to relet the Premises or collect any rentals due in respect of such
reletting. In any proceedings to enforce this Lease, Landlord shall be presumed
to have used commercially reasonable efforts to relet the Premises or otherwise
mitigate Landlord's damages, and Tenant shall bear the burden of proof to
establish otherwise. Unless contrary to Applicable Law, Landlord will have
satisfied the duty to mitigate and will have used objectively reasonable efforts
to relet the Premises if Landlord does the following within sixty (60) days
after the occurrence of the Event of Default: (1) place the Premises on
Landlord's inventory of available space; (2) make Landlord's inventory available
to area brokers; and (3) show the Premises to prospective tenants who request to
see it.
(e)    In the event of a termination of this Lease as a result of an Event of
Default, Tenant hereby waives all right to recover or regain possession of the
Premises, to save forfeiture by payment of Rent due or by other performance of
the conditions, terms or provisions hereof, and without limitation of or by the
foregoing, Tenant waives all right to reinstate or redeem this Lease
notwithstanding any provisions of any statute, law or decision now or hereafter
in force or effect and Tenant waives all right to any second or further trial in
summary proceedings, ejectment, forcible entry and detainer, forcible detainer
or in any other action provided by any statute or decision now or hereafter in
force or effect. Landlord shall not be required to serve Tenant with any notices
or demands as a prerequisite to its exercise of any of its rights or remedies
under this Lease, other than those notices and demands specifically required
under this Lease. Tenant expressly waives the service of any statutory demand or
notice that is a prerequisite to Landlord's commencement of eviction proceedings
against Tenant, including, without limitation, the demands and notices specified
in the Texas Property Code.


33

--------------------------------------------------------------------------------





(f)    Landlord and Tenant are knowledgeable and experienced in commercial
leasing transactions and agree that the provisions of this Lease for determining
all Rent and other charges and amounts payable by Tenant are commercially
reasonable and valid, and as to each such charge or amount, constitutes a
"method by which the charge is to be computed" for purposes of Section 93.012 of
the Texas Property Code, even though such methods may not state a precise
mathematical formula for determining such charges. ACCORDINGLY, TENANT
VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS, IF ANY, OF A TENANT
UNDER SECTION 93.012 OF THE TEXAS PROPERTY CODE, AS SUCH SECTION NOW EXISTS OR
AS IT MAY BE HEREAFTER AMENDED OR SUCCEEDED.

Section 8.4    LANDLORD'S RIGHT TO CURE DEFAULTS. All agreements and provisions
to be performed by Tenant under any of the terms of this Lease shall be at
Tenant's sole cost and expense and without any abatement of Rent. If Tenant
shall fail to pay any sum of money, other than monthly installments of Base Rent
and Estimated Additional Rent, required to be paid by it hereunder or shall fail
to cure any default within any applicable cure, grace or notice period contained
herein, then Landlord may, but shall in no event be obligated to, make any such
payment or perform any such act on Tenant's account, and such cure by Landlord
shall not be deemed a waiver by Landlord of any of its other remedies or a
release of Tenant from any obligations hereunder. All sums so paid by Landlord
and all costs incurred by Landlord in taking such action shall be deemed Rent
and shall be paid to Landlord on demand, and Landlord shall have (in addition to
all other rights and remedies of Landlord) the same rights and remedies in the
event of the non-payment thereof by Tenant as in the case of default by Tenant
in the payment of Rent hereunder.

Section 8.5    NON-WAIVER. Failure of Landlord to declare any default
immediately upon occurrence thereof, or delay in taking any action in connection
therewith, shall not waive such default, but Landlord shall have the right to
declare any such default at any time and take such action as might be lawful or
authorized hereunder, either in law or in equity. The rights and remedies given
to Landlord in this Lease are distinct, separate and cumulative remedies, and no
one of them, whether or not exercised by Landlord, shall be deemed to be in
exclusion of any of the others. No payment by Tenant or receipt by Landlord of a
lesser amount than a full installment of Rent due under this Lease shall be
deemed to be other than on account of the earliest Rent due, nor shall any
endorsement or statement on any check or payment or any documentation
accompanying any check or payment as rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord's
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease, at law, or in equity.

Section 8.6    HOLDING OVER. Tenant shall have the unconditional right to hold
over for a period of up to ninety (90) days beyond (i) the Lower Premises
Expiration Date with respect to the Lower Floor Premises (the "Lower Floor
Premises Holdover Deadline") and (ii) the Expiration Date with respect to the
Upper Floor Premises (the "Upper Floor Premises Deadline"), at the same terms
and conditions as provided in the Lease, and Tenant may vacate either of such
premises during such ninety (90) day period upon thirty (30) days' notice to
Landlord. If Tenant continues in occupancy of the (a) Lower Floor Premises after
expiration of the Lower Floor Premises Deadline or the termination of this Lease
or (b) Upper Floor Premises after the expiration of the Upper Floor Premises
Deadline or the termination of this Lease, in either case without the written


34

--------------------------------------------------------------------------------





consent of Landlord, Tenant shall pay as Rent for the holdover period One
Hundred and Twenty-Five Percent (125%) of the Base Rent and One Hundred Percent
(100%) of the Estimated Additional Rent (pro rated on a daily basis) (for the
portion of the Premises in which Tenant is holding over) payable immediately
prior to the expiration or termination for the first ninety (90) days of such
holding over. Any holding over after such ninety (90) day period shall be at One
Hundred Fifty Percent (150%) of the Base Rent and One Hundred Percent (100%) of
the Estimated Additional Rent (pro-rated on a daily basis) payable immediately
prior to the expiration or termination. No holding over by Tenant after the Term
of this Lease without the written consent of Landlord shall be construed to
extend the Term hereof. Any holding over without the prior written consent of
Landlord shall constitute such holdover a tenancy at sufferance relationship
between Landlord and Tenant unless Landlord has specifically stated in writing
in such consent that a tenancy at will is intended. The provisions of this
paragraph shall survive the expiration or termination of this Lease.

ARTICLE IX    

Section 9.1    ASSIGNMENT OR SUBLEASE BY TENANT.
(a)    Tenant shall not assign this Lease, sublet all or any part of the
Premises or allow the Premises to be used or occupied by others (any such event
being referred to herein as a ("Transfer"), or mortgage or otherwise encumber
its leasehold estate under this Lease or its property within the Premises,
without Landlord's prior written consent, which shall not be unreasonably
withheld, conditioned or delayed subject to Section 9.1 (c) below.
(b)    Tenant shall give Landlord at least thirty (30) days' advance written
notice of any proposed Transfer, stating the anticipated terms thereof and all
relevant information on the proposed transferee requested by Landlord. Landlord
shall then have a period of fifteen (15) days following receipt of such notice
within which to notify Tenant in writing that Landlord elects to either (i)
consent to the proposed Transfer, or (ii) refuse consent on reasonable grounds
as set forth Section 9.1 (c) below.
(c)    Landlord shall not unreasonably withhold its consent to a proposed
Transfer provided all of the following conditions have been met and as long as
Tenant is leasing all of the Building: (i) Tenant is not in default under the
Lease, (ii) the nature and character of the proposed transferee, its business
and activities or its intended use of the Premises are consistent with Section
1.5 of the Lease, (iii) the proposed occupancy would not impose a material extra
burden upon the Building systems (iv) the granting of such consent would not
constitute a default under any other agreement to which Landlord is a party or
by which Landlord is bound, including, without limitation, any exclusives
previously granted to other tenants of the Project and any restrictions on
leasing contained in any other leases of space in the Building, (v) the proposed
transferee is not a governmental agency or an entity with diplomatic immunity,
or (vi) the requested assignment or sublease does not modify the Lease or the
rights, obligations, or liabilities of either Landlord or Tenant under this
Lease. Tenant acknowledges that the foregoing conditions are a reasonable basis
for Landlord to withhold its consent to a Transfer and that if all of the
foregoing conditions are not satisfied, Landlord may withhold its consent to a
proposed Transfer in Landlord's sole and absolute discretion.


35

--------------------------------------------------------------------------------





(d)    If Landlord consents to a Transfer, Tenant agrees that Fifty Percent
(50%) of all Rent amounts and other consideration payable to Tenant in respect
of the Transfer in excess of the Rent for the Premises or the portion thereof
subject to the Transfer shall be paid to Landlord as Additional Rent hereunder
immediately upon Tenant's receipt thereof after deduction for all reasonable
brokerage commissions, free rent, and tenant improvement allowances actually
paid by Tenant in conjunction with such Transfer and Tenant's reasonable
attorneys fees arising therefrom, or at Landlord's option such payments can be
made directly to Landlord by such sublessee or assignee. Tenant acknowledges and
agrees that, notwithstanding Landlord's consent to any Transfer, Tenant shall
remain directly and primarily liable for the performance of all the obligations
of Tenant hereunder (including, without limitation, the obligation to pay all
Rent). The consent by Landlord to any Transfer shall not be deemed in any manner
to be a consent to a use not permitted under Section 1.5(a). Any consent by
Landlord to a particular Transfer shall not constitute Landlord's consent to any
other or subsequent Transfer. In furtherance of the foregoing, but not in
limitation thereof, the acceptance by Landlord of the payment of Rent following
any Transfer prohibited by this Article IX shall not be deemed to be a consent
or approval by Landlord to any such Transfer, nor shall the same be deemed a
waiver of any right or remedy of Landlord hereunder as a result thereof.
(e)    If Tenant is a partnership or limited liability company, a withdrawal or
change, whether voluntary, involuntary or by operation of law, of partners or
members owning as of the date hereof a controlling or majority interest in
Tenant shall be deemed a voluntary assignment of this Lease subject to the
provisions of this Section 9.1. If Tenant is a corporation, any dissolution,
merger, consolidation or other reorganization of Tenant, or, if Tenant is an
entity other than a corporation whose stock is publicly traded on the American
public securities exchange, the sale or transfer (whether by way of one or more
sales or transfers) of the controlling or majority interest as of the date
hereof in Tenant's capital stock shall be deemed a voluntary assignment of this
Lease and subject to the provisions of this Section 9.1.
(f)    Tenant agrees to pay Landlord's reasonable attorneys' fees and costs in
connection with Landlord's review and approval of any proposed subletting or
assignment and an administrative fee of one thousand dollars ($1,000).
(g)    Notwithstanding Section 9.1(a) above, provided no Event of Default has
occurred under this Lease, Tenant may effect a Transfer to any Affiliated Entity
without Landlord's prior consent provided (i) Tenant describes in writing to
Landlord the transaction in which the Transfer will be effective within thirty
days of the Transfer; (ii) Tenant identifies the Affiliated Entity to which
Tenant intends to effect a Transfer prior to the Transfer; and (iii) Tenant
delivers to Landlord a copy of the executed Transfer documents to Landlord
within thirty (30) days after such Transfer. A Transfer to an Affiliated Entity
shall not release Tenant from any of its liabilities or obligations under this
Lease, and the Transfer documents shall provide that Tenant shall remain
primarily liable under this Lease jointly and severally with the Affiliated
Entity. In no event shall any such Transfer have any material adverse financial
impact on Tenant's financial status. Tenant shall, prior to any such Transfer,
provide written evidence reasonably satisfactory to Landlord that there shall be
no material adverse financial impact on Tenant resulting from such Transfer. For
purposes hereof, "Affiliated Entity" shall mean an entity which (i) controls, is
controlled by, or is


36

--------------------------------------------------------------------------------





in common control with Tenant; or (ii) results from the merger or consolidation
with Tenant, or (iii) acquires all or substantially all of the assets of,
interest in, or stock of Tenant. Notwithstanding anything herein to the
contrary, in no event may Tenant effect a Transfer to an Affiliated Entity whose
primary assets are leaseholds or other non-income producing assets, and any
transfer of all or a substantial portion of Tenant's assets separate from the
Transfer is expressly prohibited.

Section 9.2    ASSIGNMENT BY LANDLORD. Subject to Landlord's rights under
Section 11.1, only after Substantial Completion of the Building Shell shall
Landlord have the right to voluntarily transfer and assign its rights and
obligations hereunder to any person or entity acquiring ownership of the Project
(except for Fortis Property Group, LLC), and in such event and upon such
transfer (any such person or entity to have the benefit of, and be subject to,
the provisions of Sections 10.1 and 10.2 hereof) no further liability or
obligation shall thereafter accrue against Landlord hereunder.

ARTICLE X    

Section 10.1    QUIET ENJOYMENT. Subject to the terms and conditions of this
Lease, Landlord covenants that Tenant shall and may peacefully have, hold and
enjoy the Premises from those parties claiming possession or rights to the
Premises by or through Landlord, subject to the other terms hereof, provided
that Tenant pays the Rent and other sums herein recited to be paid by Tenant and
performs all of Tenant's covenants and agreements herein contained. It is
understood and agreed that this covenant and any and all other covenants of
Landlord contained in this Lease shall be binding upon Landlord and its
successors only with respect to breaches occurring during its and their
respective ownership of Landlord's interest hereunder. This covenant of quiet
enjoyment is in lieu of any implied covenant of quiet enjoyment under Texas law.

Section 10.2    LIMITATION OF LANDLORD'S PERSONAL LIABILITY. TENANT AGREES TO
LOOK SOLELY TO LANDLORD'S INTEREST IN THE PROJECT FOR THE RECOVERY OF ANY
JUDGMENT AGAINST LANDLORD, IT BEING AGREED THAT LANDLORD, ITS MANAGERS, MEMBERS,
PARTNERS, OFFICERS, DIRECTORS AND EMPLOYEES SHALL NEVER BE PERSONALLY LIABLE FOR
ANY SUCH JUDGMENT, AND TENANT, FOR ITSELF AND ALL PERSONS CLAIMING BY, THROUGH
OR UNDER TENANT, EXPRESSLY WAIVES AND RELEASES LANDLORD AND SUCH RELATED PERSONS
AND ENTITIES FROM ANY AND ALL PERSONAL LIABILITY. IN NO EVENT SHALL LANDLORD BE
LIABLE FOR CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES. TENANT HEREBY WAIVES ITS
STATUTORY LIEN UNDER SECTION 91.004 OF THE TEXAS PROPERTY CODE. The provision
contained in the foregoing sentence is not intended to, and shall not, limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord's successors in interest or any suit or action in
connection with enforcement or collection of amounts which may become owing or
payable under or on account of insurance maintained by Landlord.

Section 10.3    LIMITATION OF INTEREST HOLDER'S PERSONAL LIABILITY. If an
Interest Holder shall succeed to the interest of Landlord, the Interest Holder
shall have no personal liability as successor to Landlord, and Tenant shall look
only to the estate and property of the Interest Holder in the Project or the
proceeds thereof for the satisfaction of Tenant's remedies


37

--------------------------------------------------------------------------------





for the collection of a judgment (or other judicial procedure) requiring the
payments of money in the event of any default by the Interest Holder as landlord
under the Lease. In addition, the Interest Holder as holder of the Mortgage
Document or as landlord under the Lease if it succeeds to that position, shall
in no event (i) be liable to Tenant for any act or omission of any prior
landlord, (ii) be subject to any offset or defense which Tenant might have
against any prior landlord, (iii) be liable to Tenant for any liability or
obligation of any prior landlord occurring prior to the date that the Interest
Holder or any subsequent owner acquires title to the Project, or (iv) be liable
to Tenant for any security or other deposits given to secure the performance of
Tenant's obligations under the Lease, except to the extent that the Interest
Holder shall have acknowledged actual receipt of such security or other deposits
in writing. No other property or assets of the Interest Holder shall be subject
to levy, execution or other enforcement procedure for the satisfaction of
Tenant's remedies under or with respect to the Lease, the relationship of the
landlord and the tenant thereunder or Tenant's use or occupancy of the Premises.

ARTICLE XI    

Section 11.1    SUBORDINATION.
(a)    Subject to Landlords' delivery to Tenant of a nondisturbance agreement
acceptable to Tenant, Tenant covenants and agrees with Landlord that this Lease
is subject and subordinate to any mortgage, deed of trust, ground lease and/or
security agreement which may now or hereafter encumber the Project or any
interest of Landlord therein, and to any advances made on the security thereof
and to any and all increases, renewals, modifications, consolidations,
replacements and extensions thereof. Subject to Landlords' delivery to Tenant of
a nondisturbance agreement acceptable to Tenant, Tenant shall execute any
appropriate certificate or instrument that Landlord may request within ten (10)
days after being requested by Landlord to do so. In the event of the enforcement
by the ground lessor, the mortgagee, the trustee, the beneficiary or the secured
party (any such party being herein referred to as "Interest Holder") under any
such ground lease, mortgage, deed of trust or security agreement (such documents
being referred to herein as "Mortgage Documents") of the remedies provided for
by law or by such Mortgage Documents, Tenant, upon written request of the
Interest Holder or any person or party succeeding to the interest of Landlord as
a result of such enforcement, will attorn to and automatically become the tenant
of such Interest Holder or successor in interest without any change in the terms
or other provisions of this Lease; provided, however, that such Interest Holder
or successor in interest shall not be bound by (i) any payment of Rent for more
than one month in advance except prepayments in the nature of security for the
performance by Tenant of its obligations under this Lease, or (ii) any amendment
or modification of this Lease made without the written consent of such Interest
Holder or such successor in interest. Upon request by such Interest Holder or
successor in interest, whether before or after the enforcement of its remedies,
Tenant shall execute and deliver an instrument or instruments confirming and
evidencing the attornment herein set forth.
(b)    Notwithstanding anything to the contrary set forth in Section 11.1(a),
above, any Interest Holder may at any time subordinate its lien to this Lease in
whole or in part, without any need to obtain Tenant's consent, and without
regard to their respective dates of execution, delivery or recordation. In that
event, to the extent set forth in such document, the Interest Holder


38

--------------------------------------------------------------------------------





shall have the same rights with respect to this Lease as would have existed if
this Lease had been executed, and a memorandum thereof recorded, prior to the
execution, delivery and recordation of the mortgage or deed of trust. In
confirmation of such subordination, however, Tenant shall execute any
appropriate certificate or instrument that Landlord or the Interest Holder may
request within ten (10) business days after being requested to do so.

Section 11.2    ESTOPPEL CERTIFICATE. Tenant agrees periodically, but in no
event more than twice each calendar year, to furnish within ten (10) business
days after written request by Landlord a certificate signed by a Tenant
certifying (a) that the lease is in full force and effect and unmodified (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications), (b) as to the Commencement Date, Lower
Floor Expiration Date, the Upper Floor Expiration Date and Expiration Date and
the date through which Base Rent, Estimated Additional Rent and additional Rent
have been paid, (c) except as stated in the certificate, that Tenant has
accepted possession of the Premises and that any improvements required by the
terms of this Lease to be made by Landlord have been completed to the
satisfaction of Tenant, (d) that except as stated in the certificate no Rent
under this Lease has been paid more than thirty (30) days in advance of its due
date, (e) that the address for notices to be sent to Tenant is as set forth in
this Lease (or has been changed by notice duly given and is as set forth in the
certificate), (f) that except as stated in the certificate, Tenant, as of the
date of such certificate, has no known charge, lien, or claim of offset under
this Lease or otherwise against Rent or other charges due or to become due
hereunder, (g) that except as stated in the certificate, Tenant does not have
actual knowledge of Landlord then being in default under this Lease, (h) that
there are no renewal or extension options, purchase options, rights of first
refusal or the like in favor of Tenant except as set forth in this Lease, (i)
the current amount of the Letter of Credit, (j) except as stated in the
certificate, there is no outstanding Allowance payable with respect to completed
Tenant Work in the Upper Floor Premises (or any portion of the Allowance,
depending upon when the estoppel certificate is requested) and (k) as to such
other matters as may be requested by Landlord. Any such certificate may be
relied upon by any existing or prospective Interest Holder or purchaser of the
Building or the Land or any part thereof or interest of Landlord therein.

Section 11.3    RIGHT TO CURE LANDLORD'S DEFAULT. Prior to exercising any remedy
for an alleged default by Landlord hereunder, Tenant will give written notice to
any Interest Holder of which Tenant has notice specifying the nature of the
alleged default. Each Interest Holder shall have the right (but not the
obligation) for a period of thirty (30) days after notice from Tenant to cure or
remedy such default (or if the Interest Holder cannot reasonably cure or remedy
such default within said thirty-day period, such longer period as is necessary
to allow the Interest Holder to effect such cure or remedy, provided that the
Interest Holder commences its good faith efforts to cure or remedy such default
within said thirty (30) day period), and Tenant will accept such curative or
remedial action taken by the Interest Holder with the same effect as if such
action had been taken by Landlord.

ARTICLE XII    

Section 12.1    RELOCATION. Intentionally deleted.


39

--------------------------------------------------------------------------------






Section 12.2    NAME CHANGE. Landlord reserves and shall have the right at any
time and from time to time to change the name of the Building as Landlord may
deem advisable, and Landlord shall not incur any liability whatsoever to Tenant
as a consequence thereof.

Section 12.3    LEGAL FEES. If either party defaults in the performance of any
of the terms, agreements or conditions contained in this Lease and the other
party places the enforcement of this Lease, or any part thereof, or the
collection of any Rent due or to become due hereunder, or recovery of the
possession of the Premises, in the hands of an attorney who files suit upon the
same, and should such non-defaulting party prevail in such suit, the defaulting
party agrees to pay the other party's reasonable legal fees.

Section 12.4    RADON. Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities, may present health
risks to persons who are exposed to it over time. Levels of radon that exceed
federal and state guidelines may be present in buildings in Texas. Additional
information regarding radon and radon testing may be obtained from Travis County
public health department or found in 25 Texas Administrative Code {289.203 and
in rules and regulations promulgated thereunder.

Section 12.5    USA PATRIOT ACT AND ANTI-TERRORISM LAWS.
(a)    Tenant represents and warrants to, and covenants with, Landlord that
(i) neither Tenant nor any of its owners or affiliates currently are, or shall
be at any time during the Term of this Lease, in violation of any Legal
Requirements relating to terrorism or money laundering (collectively, the
"Anti-Terrorism Laws"), including without limitation Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and regulations of the
U.S. Treasury Department's Office of Foreign Assets Control (OFAC) related to
Specially Designated Nationals and Blocked Persons (SDN's) (OFAC Regulations),
and/or the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)
(the "USA Patriot Act"); (ii) neither Tenant nor any of its owners, affiliates,
investors, officers, directors, employees, vendors, subcontractors or agents is
or shall be during the Term of this Lease hereof a "Prohibited Person," which is
defined as follows: (1) a person or entity owned or controlled by, affiliated
with, or acting for or on behalf of, any person or entity that is identified as
an SDN on the then-most current list published by OFAC at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any replacement
website or other replacement official publication of such list, and (2) a person
or entity who is identified as or affiliated with a person or entity designated
as a terrorist, or associated with terrorism or money laundering pursuant to
regulations promulgated in connection with the USA Patriot Act; and (iii) Tenant
has taken appropriate steps to understand its legal obligations under the
Anti-Terrorism Laws and has implemented appropriate procedures to assure its
continued compliance with such laws.
(b)    Tenant hereby agrees to defend, indemnify, and hold harmless Landlord,
its officers, directors, agents and employees, from and against any and all
claims, damages, losses, risks, liabilities and expenses (including attorney's
fees and costs) arising from or related to any breach of the foregoing
representations, warranties and covenants.


40

--------------------------------------------------------------------------------





(c)    At any time and from time-to-time during the Term of this Lease, Tenant
shall deliver to Landlord, within ten (10) business days after receipt of a
written request therefor, a written certification or such other evidence
reasonably acceptable to Landlord evidencing and confirming Tenant's compliance
with this Section 12.5.

ARTICLE XIII    

Section 13.1    NOTICES. Any notice or other communications to Landlord or
Tenant required or permitted to be given under this Lease (and copies of the
same to be given to the parties as below described) must be in writing and shall
be effectively given if sent to the addresses for Landlord and Tenant set forth
below, by (a) United States mail, certified or registered, return receipt
requested, or (b) nationally recognized overnight courier:
The address for notices to Landlord is:
Aspen Lake Building Three, LLC
C/O Crimson Real Estate Fund, L.P.
1980 Post Oak Blvd., Suite 1600
Houston, Texas 77056
Attn: C. Dean Patrinely


with a copy to:


US Real Estate Limited Partnership
9830 Colonnade Boulevard, Suite 600
San Antonio, Texas 78230-2239
Attn: Portfolio Manager


Until Tenant occupies the Premises, after which time Tenant's address for
notices will be the Premises, the address for notices to Tenant is:
Q2 Software, Inc.
13785 Research Blvd., Suite 150
Austin, Texas 78759
Attn:
Rodd Chadwick VP Corporate Solutions




with a copy to:
Attn: Jennifer Harris CFO
Q2 Software, Inc.
13785 Research Blvd., Suite 150
Austin, Texas 78759
Attn: General Counsel




41

--------------------------------------------------------------------------------





Any notice mailed by certified or registered mail, return receipt requested,
shall be deemed to have been given on the fifth business day following the date
of deposit of such item in a depository of the United States Postal Service. Any
notice sent via nationally-recognized overnight courier shall be deemed to have
been given on the first business day following the date of deposit of such item
with said nationally-recognized overnight courier with instructions for delivery
on the next business day. Either party shall have the right to change its
address to which notices shall thereafter be sent by giving the other written
notice thereof. Additionally, Tenant shall send copies of all notices required
or permitted to be given to Landlord to each Interest Holder who notifies Tenant
in writing of its interest and the address to which notices are to be sent.

Section 13.2    MISCELLANEOUS.
(a)    This Lease shall be binding upon and inure to the benefit of the
successors and assigns of Landlord, and shall be binding upon and inure to the
benefit of Tenant, its successors, and, to the extent assignment may be approved
by Landlord hereunder, Tenant's assigns. The pronouns of any gender shall
include the other genders, and either the singular or the plural shall include
the other.
(b)    All rights and remedies of Landlord under this Lease shall be cumulative
and none shall exclude any other rights or remedies allowed by law.
(c)    This Lease may not be altered, changed or amended, except by an
instrument in writing executed by all parties hereto. Further, the terms and
provisions of this Lease shall not be construed against or in favor of a party
hereto merely because such party is the "Landlord" or the "Tenant" hereunder or
such party or its counsel is the draftsman of this Lease.
(d)    The terms and provisions of all Exhibits described herein and attached
hereto are hereby made a part hereof for all purposes. This Lease constitutes
the entire agreement of the parties with respect to the subject matter hereof,
and all prior correspondence, memoranda, agreements or understandings (written
or oral) with respect hereto are merged into and superseded by this Lease.
(e)    If Tenant is a corporation, partnership or other entity, Tenant warrants
and represents that (i) Tenant is a duly organized and existing legal entity in
the State of Delaware, and is authorized to do business in and in good standing
with the jurisdiction where the Building is located, (ii) Tenant has full right
and authority to execute, deliver and perform this Lease and all consents or
approvals required of third parties (including but not limited to its managers,
members, board of directors or partners) for the execution, delivery and
performance of this Lease have been obtained, (iii) the person executing this
Lease on behalf of Tenant is authorized to do so and (iv) upon request by
Landlord, such person shall deliver to Landlord satisfactory evidence of his/her
authority to so execute this Lease on behalf of Tenant.
(f)    Whenever in this Lease there is imposed upon Landlord the obligation to
use its best efforts, reasonable efforts or diligence, Landlord shall be
required to do so only to the extent the same is economically feasible and
otherwise will not impose upon Landlord extreme financial


42

--------------------------------------------------------------------------------





or other business burdens. Time is of the essence in the payment and performance
of Tenant's obligations, and the exercise of its rights, under this Lease.
(g)    If any term or provision of this Lease, or the application thereof to any
person or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
shall be enforceable to the extent permitted by law.
(h)    Neither this Lease nor any memorandum hereof shall be recorded in any
public records without the prior written consent of Landlord.
(i)    The submission of an unsigned copy of this document to Tenant for
Tenant's consideration does not constitute an offer to lease the Premises or an
option to or for the Premises. This document shall become effective and binding
only upon the execution and delivery of this Lease by both Landlord and Tenant.
(j)    Tenant represents and warrants to Landlord that Jones Lang LaSalle
Brokerage, Inc. ("Tenant's Broker") exclusively represents Tenant with respect
to its interests in connection with the negotiation of this Lease with respect
to the initial term of this Lease. Landlord represents and warrants to Tenant
that Crimson Services, LLC and AQUILA Commercial, LLC (collectively, "Landlord's
Broker") exclusively represents Landlord with respect to its interests in
connection with the negotiation of this Lease with respect to the initial term
of this Lease. Landlord has agreed to pay (i) to Landlord's Broker, a real
estate brokerage commission as set forth in a separate commission agreement
between Landlord and Landlord's Broker, and (ii) to Tenant's Broker, a real
estate brokerage commission as set forth in a separate commission agreement
between Landlord and Tenant's Broker, a copy of which is attached hereto as
EXHIBIT L. In the event Tenant renews this Lease and the conditions of the
Renewal Commission Agreement (as defined below) are satisfied, Landlord shall
pay Tenant's Broker a real estate brokerage commission pursuant to the
commission agreement between Landlord and Tenant's Broker, a copy of which is
attached hereto as EXHIBIT M (the "Renewal Commission Agreement"). Landlord and
Tenant hereby represent and warrant each to the other that they have not
employed any other agents, brokers or other such parties in connection with this
Lease, and each agrees that they shall hold the other harmless from and against
any and all claims of all other agents, brokers or other such parties claiming
by, through or under the respective indemnifying party.
(k)    At any time during the Term of this Lease that Tenant is not a "publicly
traded company" (i.e., ownership interests are listed on a public securities
exchange) or a governmental entity, then within one hundred twenty (120) days
after the end of each fiscal year of Tenant or upon Landlord's reasonable
request, Tenant shall furnish to Landlord (and to each Interest Holder of which
Tenant has notice) a financial statement, in form and substance satisfactory to
Landlord (and each Interest Holder of which Tenant has notice), showing the
complete results of Tenant's operations, including EBITDA and Tenant's Free Cash
Flow for its immediately preceding fiscal year or twelve month period, as the
case may be, including a statement, certified as true and correct by a certified
public accountant and prepared in accordance with generally accepted accounting
principles applied on a consistent basis from year to year. Upon Landlord's
request, Tenant shall


43

--------------------------------------------------------------------------------





provide Landlord with unaudited financial statements for the immediately
preceding quarter, certified by an officer of Tenant, as soon as such quarterly
financial statements are available.
(l)    Parking permits shall be provided to Tenant during the Term of this Lease
in accordance with the terms and conditions set forth in EXHIBIT I attached
hereto and made a part hereof for all purposes.
(m)    Tenant hereby acknowledges that Tenant has no options, rights of first
refusal or rights of first offer to purchase the Premises, the Building or the
Land, or any part thereof or any other part of the Project.
(n)    Tenant shall have the option to renew the Term of this Lease, each in
accordance with the terms and conditions set forth in EXHIBIT J attached hereto
and made a part hereof for all purposes.
(o)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR
DAMAGE, OR FOR THE ENFORCEMENT OF ANY REMEDY UNDER ANY STATUTE, ORDINANCE OR
OTHERWISE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TENANT WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT BROUGHT BY LANDLORD TO RECOVER POSSESSION
OF THE PREMISES FOLLOWING LANDLORD'S TERMINATION OF THIS LEASE PURSUANT TO
SECTION 8.3(a)) OR THE RIGHT OF TENANT TO POSSESSION OF THE PREMISES PURSUANT TO
SECTION 8.3(b) AND ON ANY CLAIM FOR DELINQUENT RENT WHICH LANDLORD MAY JOIN IN
ITS LAWSUIT TO RECOVER POSSESSION.
(p)    EXCEPT AS OTHERWISE PROVIDED HEREIN, TENANT'S OBLIGATION TO PAY RENT
HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE PERFORMANCE
BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND TENANT SHALL CONTINUE TO PAY RENT
HEREUNDER WITHOUT ABATEMENT, SETOFF, OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY
LANDLORD OF ITS DUTIES OR OBLIGATIONS HEREUNDER, EXPRESS OR IMPLIED.
(q)    The waiver by Landlord or Tenant of any breach of any provision contained
in this Lease, which waiver shall only be effective if the same is in writing,
or the failure of Landlord or Tenant to insist on strict performance by Tenant
or Landlord, shall not be deemed to be a waiver of such provision as to any
subsequent breach thereof or of any other provision contained in this Lease. The
acceptance of Rent hereunder by Landlord shall not be deemed to be a waiver of
any breach or default by Tenant regardless of Landlord's knowledge of such
breach or default at the time of acceptance of Rent.


44

--------------------------------------------------------------------------------





(r)    This Lease shall be governed by, interpreted and construed in accordance
with the laws of the State of Texas applicable to contracts executed and
performed entirely within the State of Texas. Any party bringing a legal action
or proceeding against any other party arising out of or relating to this Lease
must bring such legal action or proceeding in the applicable court(s) of
Williamson County, Texas having jurisdiction over the subject matter of such
action or proceeding, and each party submits to the jurisdiction of such
court(s).
(s)    PURSUANT TO SECTION 17.42 OF THE TEXAS BUSINESS AND COMMERCE CODE, TENANT
WAIVES ALL PROVISIONS OF SUBCHAPTER E OF CHAPTER 17 OF SUCH CODE (OTHER THAN
SECTION 17.555) (THE "DTPA") WITH RESPECT TO THIS LEASE. TO INDUCE LANDLORD TO
ENTER INTO THIS LEASE, TENANT REPRESENTS AND WARRANTS: (A) IF TENANT IS
REPRESENTED BY LEGAL COUNSEL, THEN SUCH LEGAL COUNSEL IS OF ITS OWN CHOICE AND
DESIGNATION IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS LEASE; (B)
IF TENANT IS REPRESENTED BY LEGAL COUNSEL, TENANT'S COUNSEL WAS NOT DIRECTLY OR
INDIRECTLY IDENTIFIED, SUGGESTED OR SELECTED BY LANDLORD OR AN AGENT OF
LANDLORD; (C) TENANT IS LEASING THE PREMISES FOR BUSINESS OR COMMERCIAL
PURPOSES, NOT FOR USE AS TENANT'S RESIDENCE; (D) TENANT HAS SUFFICIENT KNOWLEDGE
AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AND IT CAN EVALUATE THE MERITS
AND RISKS OF THIS LEASE; (E) TENANT IS NOT IN A SIGNIFICANTLY DISPARATE
BARGAINING POSITION RELATIVE TO LANDLORD WITH RESPECT TO THIS LEASE; (F) TENANT
HAS A CHOICE OTHER THAN TO ENTER INTO THIS LEASE WITH THIS DTPA WAIVER
PROVISION, IN THAT IT CAN ENTER INTO A LEASE AGREEMENT WITH ANOTHER LANDLORD OR
PAY MORE CONSIDERATION TO ENTER INTO THIS LEASE WITHOUT THIS DTPA WAIVER
PROVISION; (G) TENANT IS KNOWINGLY AND VOLUNTARILY AGREEING TO THIS DTPA WAIVER
PROVISION AND CONSIDERS IT BINDING AND ENFORCEABLE; AND (H) TENANT ACKNOWLEDGES
THAT LANDLORD WOULD NOT ENTER INTO THIS LEASE FOR THE SAME CONSIDERATION OR UPON
THE SAME TERMS BUT FOR THE INCLUSION OF THIS DTPA WAIVER PROVISION IN THIS
LEASE.
(t)    This Lease may be executed in multiple counterparts, including by fax,
electronic mail and other electronic means, each of which shall be deemed an
original and all of which together shall constitute a single instrument.
(u)    If Tenant is comprised of more than one party, each such party shall be
jointly and severally liable for Tenant's obligations under this Lease. Notices,
payments and agreements given or made by, with or to any one person or entity
shall be deemed to have been given or made by, with and to all of them.
(v)    TENANT HEREBY WAIVES ALL RIGHTS TO PROTEST THE APPRAISED VALUE OF THE
PROPERTY OR TO APPEAL THE SAME AND ALL RIGHTS TO RECEIVE NOTICES OF REAPPRAISALS
AS SET FORTH IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE.


45

--------------------------------------------------------------------------------





(w)    All agreements between Landlord and Tenant, whether now existing or
hereafter arising and whether written or oral, are hereby expressly limited so
that in no contingency or event whatsoever shall the amount contracted for,
charged or received by Landlord for the use, forbearance or retention of money
hereunder or otherwise exceed the maximum amount which Landlord is legally
entitled to contract for, charge or collect under the applicable state or
federal law. If, from any circumstance whatsoever, fulfillment of any provision
hereof at the time performance of such provision shall be due shall involve
transcending the limit of validity prescribed by law, then the obligation to be
fulfilled shall be automatically reduced to the limit of such validity, and if
from any such circumstance Landlord shall ever receive as interest or otherwise
an amount in excess of the maximum that can be legally collected, then such
amount which would be excessive interest shall be applied to the reduction of
Rent hereunder, and if such amount which would be excessive interest exceeds
such Rent, then such additional amount shall be refunded to Tenant.
(x)    Tenant shall cause its corporate parent Q2 Holdings, Inc., a Delaware
corporation ("Guarantor") to execute and deliver to Landlord a separate Guaranty
of this Lease in the form of EXHIBIT K on the date Tenant has signed this Lease.
[The remainder of the page intentionally left blank. Signatures appear on the
following page.]





IN WITNESS WHEREOF, the parties hereof have executed this Lease as of the
Effective Date.
LANDLORD:


ASPEN LAKE BUILDING THREE, LLC,
a Texas limited liability company


By:
PREF Aspen Lake III, LLC, a Texas limited liability company, its managing member



By: /s/ C. Dean Patrinely            
C. Dean Patrinely, President






TENANT:


Q2 SOFTWARE INC., a Delaware corporation


By: /s/ Matt Flake                    
Name:        Matt Flake
Title:        Chief Executive Officer


46

--------------------------------------------------------------------------------





LIST OF EXHIBITS**


EXHIBIT A    DESCRIPTION OF LAND
EXHIBIT B    CONCEPTUAL FLOOR PLANS OF THE PREMISES
EXHIBIT B-1    CONCEPTUAL EXTERIOR BUILDING ELEVATIONS
EXHIBIT B-2 CONCEPTUAL SITE PLAN OF THE PROJECT
EXHIBIT C    RENTABLE AREA
EXHIBIT D    WORK LETTER
EXHIBIT E    COMMENCEMENT DATE AGREEMENT
EXHIBIT F    AIR CONDITIONING AND HEATING SERVICES
EXHIBIT G    BUILDING RULES
EXHIBIT H    JANITORIAL SPECIFICATIONS
EXHIBIT I    PARKING
EXHIBIT J    RENEWAL OPTION
EXHIBIT K    FORM OF GUARANTY
EXHIBIT L    INITIAL COMMISSION AGREEMENT
EXHIBIT M    RENEWAL COMMISSION AGREEMENT


** The above exhibits to the Lease have been omitted from Exhibit 10.1 pursuant
to Item 601(a)(5) of Regulation S-K. The Company will furnish the omitted
exhibits to the U.S. Securities and Exchange Commission upon request.




47